EXECUTION VERSION

AMENDMENT NO. 1 TO THE
TERM LOAN AGREEMENT


Dated as of August 2, 2016

AMENDMENT NO. 1 TO THE TERM LOAN AGREEMENT (this “Amendment”) among HERSHA
HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership (the
“Borrower”), HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust
(the “Parent Guarantor”), the subsidiaries of the Borrower party hereto (the
“Subsidiary Guarantors” and together with the Parent Guarantor, the
“Guarantors”), CITIBANK, N.A. (“Citibank”), as administrative agent (the
“Administrative Agent”) for the Lender Parties, and the Required Lenders.

PRELIMINARY STATEMENTS:

(1)The Borrower, the Guarantors, the Lenders, the Administrative Agent and the
other financial institutions party thereto entered into that certain Term Loan
Agreement dated as of August 10, 2015 (the “2015 Term Loan
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the 2015 Term Loan Agreement, as amended hereby;

(2)In connection with the execution of that certain Term Loan Agreement dated as
of the date hereof (the “2016 Term Loan Agreement”) among the Borrower, the
Guarantors, the Administrative Agent and certain lenders party thereto, the
Administrative Agent and the Borrower wish to amend the 2015 Term Loan Agreement
to address certain changes to the terms thereof as set forth below; and

(3)The Borrower, the Administrative Agent and the Required Lenders have agreed
pursuant to Section 10.01(a) of the 2015 Term Loan Agreement to amend the 2015
Term Loan Agreement on the terms and subject to the conditions hereinafter set
forth.

SECTION 1.Amendments to 2015 Term Loan Agreement.

(a)The 2015 Term Loan Agreement is, upon the occurrence of the Amendment
Effective Date (as defined in Section 3 below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in the pages of
the 2015 Term Loan Agreement attached as Annex A (as so amended, the “Amended
Term Loan Agreement”).

(b)The Amended Term Loan Agreement is hereby amended by deleting Schedule II in
its entirety and replace it with a new Schedule II in the form of Annex B
attached hereto.

SECTION 2.Representations and Warranties

Each Loan Party hereby represents and warrants that:

(a)The representations and warranties contained in each of the Loan Documents
(as amended or supplemented to date, including pursuant to this Amendment) to
which it is a party are true and correct in all material respects on and as of
the Amendment Effective Date (defined below), before and after giving effect to
this Amendment, as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case as of such earlier date).





--------------------------------------------------------------------------------

 

(b)Such Loan Party has taken all necessary corporate and other organizational
action to authorize the execution, delivery and performance of this Amendment.

(c)This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(d)The execution and delivery of this Amendment does not (i) contravene any
provision of the organizational documents of such Loan Party or its general
partner or managing member or (ii) violate any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award applicable to such
Loan Party.

(e)No Default or Event of Default has occurred and is continuing, or would
result from the entering into of this Amendment by any Loan Party.

SECTION 3.Conditions of Effectiveness

This Amendment shall become effective as of the first date (the “Amendment
Effective Date”) on which, and only if, each of the following conditions
precedent shall have been satisfied:

(a)The Administrative Agent shall have received on or before the date hereof,
 each dated such day, in form and substance satisfactory to the Administrative
Agent,  counterparts of this Amendment executed by each of the Loan Parties and
those Lenders comprising Required Lenders.

(b)The Administrative Agent shall have received on or before the date hereof (i)
a copy of the 2016 Term Loan Agreement and (ii) an amendment to the 2014 Credit
Agreement (as defined in the Amended Term Loan Agreement) modifying the
underlying agreement to account for the 2016 Term Loan Agreement and making
certain other corresponding modifications.

(c)All of the accrued fees of the Administrative Agent and the Lenders and all
reasonable expenses of the Administrative Agent (including the reasonable fees
and expenses of counsel for the Administrative Agent) due and payable on the
Amendment Effective Date shall have been paid in full. 

SECTION 4.Required Lender Consent to Addition of Proposed Borrowing Base Asset

Each Required Lender, by delivery of its counterpart of this Amendment, hereby
consents to the addition of each of Hampton Inn Manhattan-Seaport-Financial
District Hotel, located in New York, New York, and  Courtyard Alexandria,
located in Alexandria, Virginia, as a Borrowing Base Asset in accordance with
the requirements of Section 5.01(k) of the 2015 Term Loan Agreement (as amended
by this Amendment), subject to the delivery of all applicable Deliverables and
Guarantor Deliverables as required pursuant to such Section.

SECTION 5.Reference to and Effect on the 2015 Term Loan Agreement, the Notes and
the Loan Documents

(a)This Amendment is a Loan Document.  On and after the effectiveness of this
Amendment, each reference in the 2015 Term Loan Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the 2015 Term Loan
Agreement, and each reference in the Notes and each of the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the 2015 Term Loan Agreement, shall mean and be a reference to the
2015 Term Loan Agreement, as



2

--------------------------------------------------------------------------------

 

amended and modified by this Amendment to read in the form of the Amended Term
Loan Agreement attached as Schedule A.

(b)The 2015 Term Loan Agreement, the Notes and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d)This Amendment shall not extinguish the obligations for the payment of money
outstanding under the 2015 Term Loan Agreement or the Amended Term Loan
Agreement.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the 2015 Term Loan Agreement,
which shall remain in full force and effect, except to any extent modified
hereby or as provided in the exhibits hereto.  Nothing implied in this Amendment
or in any other document contemplated hereby shall be construed as a release or
other discharge of any of the Loan Parties from the Loan Documents.

SECTION 6.Ratification

The 2015 Term Loan Agreement (as amended by this Amendment) and each of the
other Loan Documents are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.  Except as expressly provided
in this Amendment, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Secured Party
or the Administrative Agent under the 2015 Term Loan Agreement or any of the
other Loan Documents, nor constitute a waiver of any provision of the 2015 Term
Loan Agreement or any of the other Loan Documents.

SECTION 7.Costs and Expenses

The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.04 of the
2015 Term Loan Agreement.

SECTION 8.Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier, facsimile or as a .pdf, .jpeg, .TIF, .TIFF
attachment to an electronic mail message or similar electronic format shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 9.Governing Law

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[Balance of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

﻿

BORROWER:

﻿

HERSHA HOSPITALITY LIMITED PARTNERSHIP,

a Virginia limited partnership

﻿

By:    HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, its
general partner

﻿

﻿

By:  ____________________________

       Name: Ashish R. Parikh

       Title: CFO

﻿

﻿

PARENT GUARANTOR:

﻿

HERSHA HOSPITALITY TRUST,

a Maryland real estate investment trust

﻿

﻿

By:  ____________________________

       Name: Ashish R. Parikh

       Title: CFO

﻿

﻿

[Signatures continue on the next page]

﻿

 

 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS: 

﻿

HHLP PARKSIDE ASSOCIATES, LLC,

a Delaware limited liability company

﻿

By: HHLP PARKSIDE MANAGER, LLC,
a Delaware limited liability company, its manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP DC CONVENTION CENTER ASSOCIATES, LLC, a Delaware limited liability company

﻿

By: HHLP DC CONVENTION CENTER MANAGER, LLC, a Delaware limited liability
company,
its manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP BULFINCH ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP BULFINCH MANAGER, LLC, a Delaware limited liability company, its
manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

44 CAMBRIDGE ASSOCIATES, LLC,
a Massachusetts limited liability company

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

﻿

[Signatures continue on the next page]

﻿

﻿





 

--------------------------------------------------------------------------------

 

44 FRAMINGHAM ASSOCIATES, LLC,
a Massachusetts limited liability company

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP NORWOOD ASSOCIATES, LLC,
a Massachusetts limited liability company

﻿

By: 44 NORWOOD MANAGING MEMBER, LLC,
a Massachusetts limited liability company, its manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

RISINGSAM HOSPITALITY, LLC,
a New York limited liability company

﻿

By: HERSHA CONDUIT ASSOCIATES, LLC,
a New York limited liability company, its manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

AFFORDABLE HOSPITALITY ASSOCIATES, L.P.,
a Pennsylvania limited partnership

﻿

By: RACE STREET, LLC, a Pennsylvania limited liability company, its general
partner

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

[Signatures continue on the next page]





 

--------------------------------------------------------------------------------

 

HHLP RITTENHOUSE ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP RITTENHOUSE MANAGER, LLC,
a Delaware limited liability company,
its manager

﻿

﻿

By____________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP SAN DIEGO ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP SAN DIEGO MANAGER, LLC,  
a Delaware limited liability company, its manager



﻿

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP COCONUT GROVE ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP COCONUT GROVE MANAGER, LLC,  
a Delaware limited liability company, its manager



﻿

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP BLUE MOON ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP BLUE MOON MANAGER, LLC,  
a Delaware limited liability company, its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

[Signatures continue on the next page]

﻿

﻿





 

--------------------------------------------------------------------------------

 

HHLP WINTER HAVEN ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP WINTER HAVEN MANAGER, LLC,  
a Delaware limited liability company, its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP PEARL STREET ASSOCIATES, LLC,
a New York limited liability company

﻿

By: HHLP PEARL STREET MANAGING MEMBER, LLC, a Delaware limited liability
company,
its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP SMITH STREET ASSOCIATES, LLC,
a New York limited liability company

﻿

By: HHLP SMITH STREET HOLDING, LLC,  
a New York limited liability company, its manager



By: HHLP SMITH STREET MANAGING MEMBER, LLC, a New York limited liability
company, its manager

﻿

﻿

By: ________________________________

Name: Ashish R. Parikh

Title: Manager

﻿

﻿

HHLP KEY WEST ONE ASSOCIATES LLC,
a Delaware limited liability company

﻿

By: HHLP KEY WEST ONE MANAGER, LLC, a Delaware limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

[Signatures continue on the next page]





 

--------------------------------------------------------------------------------

 

HHLP KEY WEST ONE MANAGER, LLC,  
a Delaware limited liability company, its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

BRENTWOOD GREENBELT, LLC,
a Virginia limited liability company

﻿

By: HERSHA HOSPITALITY GREENBELT, LLC, a Virginia limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HERSHA HOSPITALITY GREENBELT, LLC, a Virginia limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

44 BROOKLINE HOTEL, LLC,
a Delaware limited liability company

﻿

By: 44 BROOKLINE MANAGER, LLC, a Delaware limited liability company, its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

44 BROOKLINE MANAGER, LLC, a Delaware limited liability company, its manager

﻿

﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

[Signatures continue on the next page]

﻿





 

--------------------------------------------------------------------------------

 

HHLP MIAMI BEACH ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP MIAMI BEACH MANAGER, LLC, a Delaware limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP GEORGETOWN ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HERSHA GEORGETOWN MANAGER, LLC, a Delaware limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP GEORGETOWN ASSOCIATES II, LLC,
a Delaware limited liability company

﻿

By: HHLP GEORGETOWN II MANAGER, LLC, a Delaware limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP FRANKLIN ASSOCIATES, LLC,
a Massachusetts limited liability company

﻿

By: 44 FRANKLIN MANAGING MANAGER, LLC, a Massachusetts limited liability
company, its manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

[Signatures continue on the next page]





 

--------------------------------------------------------------------------------

 

HHLP SUNNYVALE TPS ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HHLP SUNNYVALE TPS MANAGER, LLC, a Delaware limited liability company, its
manager



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Manager

﻿

﻿

HHLP TYSONS CORNER ASSOCIATES, LLC,
a Delaware limited liability company

﻿

By: HERSHA HOSPITALITY LIMITED PARTNERSHIP,  
a Virginia limited partnership, its sole member



By: HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, its
general partner

﻿

﻿

By: ________________________________

Name: Ashish R. Parikh

Title: CFO

﻿

﻿

SEAPORT HOSPITALITY, LLC,
a New York limited liability company

﻿

By: 320 PEARL STREET, INC., a New York corporation, its managing member



﻿

By: ________________________________

Name:Ashish R. Parikh

Title:Vice President

﻿

﻿

﻿

﻿

[Signatures continue on the next page]



 

--------------------------------------------------------------------------------

 

                       44 ALEXANDRIA HOTEL, LLC,

a Delaware limited liability company

﻿

By:  HERSHA HOSPITALITY LIMITED PARTNERSHIP,

a Virginia limited partnership

﻿

By:    HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust, its
general partner

﻿

﻿

By:  ____________________________

Name: Ashish R. Parikh

Title: CFO

﻿

[Signatures continue on the next page]

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed as of the date first above written:

CITIBANK, N.A., as Administrative Agent

﻿

﻿

By
Name:

Title:

﻿

﻿

[Signatures continue on the next page]

 

 

--------------------------------------------------------------------------------

 

[______________________],
as a Lender

By
Name:

Title:

﻿

 

 

--------------------------------------------------------------------------------

 

 

Annex A


EXECUTIONCONFORMED COPY REFLECTING

AMENDMENT NO. 1 DATED AS OF AUGUST 2, 2016


﻿

﻿

﻿

TERM LOAN AGREEMENT

Dated as of August 10, 2015

As amended by AMENDMENT NO. 1 TO THE TERM LOAN AGREEMENT

dated as of August 2, 2016

among

HERSHA HOSPITALITY LIMITED PARTNERSHIP,

as Borrower,

HERSHA HOSPITALITY TRUST,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

CITIBANK, N.A.,

as Administrative Agent,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

and

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Book Running Managers

﻿

 

 

--------------------------------------------------------------------------------

 

 

T A B L E  O F   C O N T E N T S

SectionPage

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms1

Section 1.02. Computation of Time Periods; Other Definitional Provisions3435

Section 1.03. Accounting Terms3435

Article II
AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Loan3436

Section 2.02. Making the Advances3536

Section 2.03. [Intentionally Omitted]3637

Section 2.04. Repayment of Advances3637

Section 2.05. Termination or Reduction of the Commitments3637

Section 2.06. Prepayments3738

Section 2.07. Interest3738

Section 2.08. Fees3940

Section 2.09. Conversion of Advances3940

Section 2.10. Increased Costs, Etc3941

Section 2.11. Payments and Computations4142

Section 2.12. Taxes4344

Section 2.13. Sharing of Payments, Etc4748

Section 2.14. Use of Proceeds4849

Section 2.15. Evidence of Debt4849

Section 2.16. Defaulting Lenders4950

Section 2.17. Replacement of Lenders5051





1

--------------------------------------------------------------------------------

 

 

Article III
CONDITIONS PRECEDENT TO CLOSING

Section 3.01. Conditions Precedent to Closing5152

Section 3.02. Conditions Precedent to Each Borrowing5556

Section 3.03. Determinations Under Section 3.01 and 3.025557

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Loan Parties5557

Article V
COVENANTS OF THE LOAN PARTIES

Section 5.01. Affirmative Covenants6263

Section 5.02. Negative Covenants6667

Section 5.03. Reporting Requirements7374

Section 5.04. Financial Covenants7678

Article VI
EVENTS OF DEFAULT

Section 6.01. Events of Default7879

Article VII
GUARANTY

Section 7.01. Guaranty; Limitation of Liability8082

Section 7.02. Guaranty Absolute8182

Section 7.03. Waivers and Acknowledgments8284

Section 7.04. Subrogation8385

Section 7.05. Guaranty Supplements8485

Section 7.06. Indemnification by Guarantors8485

Section 7.07. Subordination8486

Section 7.08. Continuing Guaranty8587





2

--------------------------------------------------------------------------------

 

 

Section 7.09. Keepwell8587

Article VIII
QUALIFIED PROPERTIES

Section 8.01. Qualified Term Notes8687

Article IX
THE ADMINISTRATIVE AGENT

Section 9.01. Authorization and Action9192

Section 9.02. Administrative Agent’s Reliance, Etc.9192

Section 9.03. Citibank and Affiliates9293

Section 9.04. Lender Credit Decision9293

Section 9.05. Indemnification by Lenders9293

Section 9.06. Successor Administrative Agent9394

Section 9.07. Relationship of Administrative Agent and Lenders9394

Article X
MISCELLANEOUS

Section 10.01. Amendments, Etc9395

Section 10.02. Notices, Etc9496

Section 10.03. No Waiver; Remedies9697

Section 10.04. Costs and Expenses9698

Section 10.05. Right of Set-off9899

Section 10.06. Binding Effect98100

Section 10.07. Assignments and Participations; Replacement Notes98100

Section 10.08. Execution in Counterparts102103

Section 10.09. Severability102103

Section 10.10. Survival of Representations102103

Section 10.11. Usury Not Intended102103





3

--------------------------------------------------------------------------------

 

 

Section 10.12. Confidentiality103104

Section 10.13. Patriot Act Notification105106

Section 10.14. Jurisdiction, Etc105107

Section 10.15. Governing Law106107

Section 10.16. WAIVER OF JURY TRIAL106107

Section 10.17. No Fiduciary Duties106107

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions108

SCHEDULES

Schedule I‑Commitments and Applicable Lending Offices

Schedule II-Borrowing Base Assets

Schedule 4.01(b)-Subsidiaries

Schedule 4.01(m)-Existing Debt

Schedule 4.01(n)-Surviving Debt

Schedule 4.01(o)-Existing Liens

Schedule 4.01(p)-Real Property

Part I-Owned Assets
Part II-Leased Assets
Part III-Management Agreements
Part IV-Franchise Agreements

Schedule 4.01(q)-Environmental Concerns

EXHIBITS

Exhibit A‑Form of Note

Exhibit B‑Form of Notice of Borrowing

Exhibit C-Form of Guaranty Supplement

Exhibit D‑Form of Assignment and Acceptance

Exhibit E-Form of Availability Certificate

Exhibit F-1-Form of Section 2.12(g) U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit F-2-Form of Section 2.12(g) U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit F-3-Form of Section 2.12(g) U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit F-4-Form of Section 2.12(g) U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-1-Form of New York Mortgage

Exhibit G-2-Form of Florida Mortgage

Exhibit H-1-Form of New York Term Note

Exhibit H-2-Form of Florida Term Note

4

--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT dated as of August 10, 2015 (as amended by that certain
Amendment No. 1 to the Term Loan Agreement dated as of August 2, 2016, and as it
may be further amended, modified, renewed, restated, replaced or extended
pursuant to the terms hereof, this “Agreement”) among HERSHA HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Borrower”), HERSHA HOSPITALITY
TRUST, a Maryland real estate investment trust (the “Parent Guarantor”), the
entities listed on the signature pages hereof as the subsidiary guarantors
(together with any Additional Guarantors (as hereinafter defined) acceding
hereto pursuant to Section 5.01(j) or 7.05, the “Subsidiary Guarantors” and,
together with the Parent Guarantor, the “Guarantors”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof as the initial lenders (the “Initial Lenders”), CITIBANK, N.A.
(“Citibank”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article IX, the “Administrative
Agent”) for the Lenders (as hereinafter defined), WELLS FARGO BANK, N.A., as
Syndication Agent (the “Syndication Agent”), and CITIGROUP GLOBAL MARKETS INC.
(“CGMI”) and WELLS FARGO SECURITIES, LLC, as joint lead arrangers and joint book
running managers (the “Arrangers”).

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.  Certain Defined Terms

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“2014 Credit Agreement” means the Amended and Restated Credit Agreement dated as
of February 28, 2014 with the Borrower, as borrower, and Citibank, N.A., as
Administrative Agent, as amended from time to time.

“2014 Credit Facility” means the loans and extensions of credit provided for in
the 2014 Credit Agreement.

“2016 Term Loan Agreement” means the Term Loan Agreement dated as of August 2,
2016 with the Borrower, as borrower, and Citibank, N.A., as Administrative
Agent, as amended from time to time.

“2016 Term Loan Facility” means the loans provided for in the 2016 Term Loan
Agreement.

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) EBITDA for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be, less (b) the FF&E Reserve for all
Assets for such four fiscal quarters.

“Adjusted Funds From Operations” means, with respect to the Parent Guarantor,
net income or loss applicable to common Equity Interest holders (computed in
accordance with GAAP), excluding non-cash interest from development loans and
gains (or losses) from sales of property, plus depreciation and amortization,
plus depreciation and amortization from discontinued operations, plus non-cash
amortization of deferred financing costs, amortization of



Annex A - 1

--------------------------------------------------------------------------------

 

 

loan discount or premium, non-cash stock compensation expense, straight-line
amortization of ground lease expense, non-cash impairment of long-lived assets,
non-cash write-offs of deferred financing costs in connection with refinancing
activity, and acquisition and terminated transaction costs.

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the amount, if any, by which (i) 3% of all rental and other income from the
operation of such Borrowing Base Asset exceeds (ii) all actual management fees
payable in respect of such Borrowing Base Asset, less (c) the FF&E Reserve for
such Borrowing Base Asset, in each case for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.  In no event shall the Adjusted Net Operating Income for any
Borrowing Base Asset be less than zero.  

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, Ops III, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name:    Agency/Medium Term Finance, Reference: Hersha
Hospitality Trust, Attention:    Global Loans/Agency, or such other account as
the Administrative Agent shall specify in writing to the Lenders.

“Advance” means any advance of the Loan.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests which
gives the direct or indirect holder of such Voting Interests the power to elect
a majority of the Board of Directors of such Person, by contract or
otherwise.  In no event shall the Administrative Agent or any Lender be deemed
to be an Affiliate of the Borrower.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount equal to:    (a) in the case of a Hedge Agreement documented pursuant
to the Master Agreement (Multicurrency-Cross Border) published by the
International Swap and Derivatives Association, Inc. (the “Master Agreement”),
the amount, if any, that would be payable by any Loan Party or any of its
Subsidiaries to its counterparty to such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, and
(ii) such Loan Party or Subsidiary was the sole “Affected Party”; or (b) in the
case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
to the Loan Party or Subsidiary of a Loan Party to such Hedge Agreement based on
the settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark‑to‑market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement determined as the amount, if
any, by which (i) the present value of the future cash flows to be paid by such
Loan Party or Subsidiary exceeds (ii) the present



Annex A - 2

--------------------------------------------------------------------------------

 

 

value of the future cash flows to be received by such Loan Party or Subsidiary
pursuant to such Hedge Agreement; capitalized terms used and not otherwise
defined in this definition shall have the respective meanings set forth in the
above described Master Agreement.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Total Debt to EBITDA Ratio as set forth below:

﻿

Pricing Level

Total Debt to EBITDA Ratio

Applicable Margin for Base Rate Advances

Applicable Margin for Eurodollar Rate Advances

I

< 4.00:1.00

0.50%

1.50%

II

> 4.00:1.00 but < 5.00:1.00

0.60%

1.60%

III

> 5.00:1.00 but < 5.50:1.00

0.80%

1.80%

IV

> 5.50:1.00 but < 6.00:1.00

0.90%

1.90%

V

> 6.00:1.00

1.25%

2.25%

﻿

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Total Debt to EBITDA Ratio in effect from time to time and the
Applicable Margin for any Interest Period for all Eurodollar Rate Advances
comprising part of the same Borrowing shall be determined by reference to the
Total Debt to EBITDA Ratio in effect on the first day of such Interest Period;
provided, however, that (a) the Applicable Margin shall initially be at Pricing
Level V on the Closing Date, (b) no change in the Applicable Margin resulting
from the Total Debt to EBITDA Ratio shall be effective until three Business Days
after the date on which the Administrative Agent receives (i) the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
the Total Debt to EBITDA Ratio, and (c) the Applicable Margin shall be at
Pricing Level V for so long as the Borrower has not submitted to the
Administrative Agent as and when required under Section 5.03(b) or (c), as
applicable, the information described in clause (b) of this
proviso.  Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Margin for any period shall be subject to
the provisions of Section 2.07(e).

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.

“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent in
its reasonable



Annex A - 3

--------------------------------------------------------------------------------

 

 

discretion based on an Appraisal of such Borrowing Base Asset, after
discretionary adjustments of the value shown in such Appraisal following a
review by the Administrative Agent’s appraisal review department.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), (h), (k) and (p); provided,  however, that
solely with respect to delivery of any such Communication by any Loan Party to
the Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.02(c).

“Approved Franchisor” means, with respect to any Borrowing Base Asset, a
nationally recognized hotel brand franchisor that has entered into a written
franchise agreement in form and substance reasonably satisfactory to the
Administrative Agent.  The Administrative Agent confirms that as of the Closing
Date the existing franchisors of the Borrowing Base Assets shown on Part IV of
Schedule 4.01(p) hereto are satisfactory to the Administrative Agent.

“Approved Manager” means with respect to any Borrowing Base Asset (i) Hersha
Hospitality Management, L.P., a Pennsylvania partnership, (ii) any other
Affiliate of the Parent Guarantor, or (iii) a nationally recognized hotel
manager (a) with (or controlled by a Person or Persons with) at least ten years
of experience in the hotel management industry and (b) that is engaged pursuant
to a written management agreement or similar agreement in form and substance
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
confirms that as of the Closing Date the existing managers of the Borrowing Base
Assets shown on Part III of Schedule 4.01(p) hereto are satisfactory to the
Administrative Agent.  For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Hotel Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Hotel
Asset, the Capitalized Value of such Hotel Asset; provided,  however, that the
Asset Value of each Hotel Asset (other than a Development Asset or Redevelopment
Asset) shall be limited, during the first



Annex A - 4

--------------------------------------------------------------------------------

 

 

12 months following acquisition thereof, to the greater of (i) the acquisition
price of such Hotel Asset or (ii) the Capitalized Value of such Hotel Asset, (b)
in the case of any Development Asset or Redevelopment Asset, the lesser of (i)
the gross book value of such Asset as determined in accordance with GAAP or (ii)
the Appraised Value of such Asset, (c) in the case of any Joint Venture Asset
that, but for such Asset being owned by a Joint Venture, would qualify as a
Hotel Asset under the definition thereof, the JV Pro Rata Share of the
Capitalized Value of such Joint Venture Asset; provided,  however, that the
Asset Value of each Joint Venture Asset shall be limited, during the first 12
months following acquisition thereof, to the JV Pro Rata Share of the greater of
(i) the acquisition price of such Joint Venture Asset or (ii) the Capitalized
Value of such Joint Venture Asset, and (d) in the case of any Joint Venture
Asset that, but for such Asset being owned by a Joint Venture, would qualify as
a Development Asset or Redevelopment Asset under the definition thereof, the JV
Pro Rata Share of the gross book value of such Joint Venture Asset as determined
in accordance with GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 10.07 and in substantially the form of Exhibit D hereto.

“Availability Certificate” means a certificate in substantially the form of
Exhibit E hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of the Directive 2014/59/EU of the European Parliament and of the
Council of the European Union, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b) ½ of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum. 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion and in sufficient copies for
each Lender:  (a) a description of such Asset in detail reasonably satisfactory
to the Administrative Agent, (b) a projected cash flow analysis of such Asset,
(c) to the extent available, operating income and operating expense statements
for such Asset for the immediately preceding 36 consecutive calendar months, (d)
an operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, and (e) if such Asset is then the subject of
an acquisition transaction, a copy of the purchase agreement with respect
thereto and a schedule of the proposed sources and uses of funds for such
transaction.





Annex A - 5

--------------------------------------------------------------------------------

 

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower, with the Account Name of
Hersha Hospitality Partnership, maintained with TD Bank at its office in
Philadelphia, Pennsylvania, ABA No. 036001808, Account No. 367564374, or such
other account as the Borrower shall specify in writing to the Administrative
Agent. 

“Borrower Information” has the meaning specified in Section 2.07(e).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

“Borrowing Base Assets” means (a) those Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets for which the applicable conditions in
Section 3.01 and, if applicable, Section 5.01(k) have been satisfied (in each
case, as may be determined by the Administrative Agent in its reasonable
discretion) and as the Administrative Agent and the Required Lenders, in their
reasonable discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Hotel Assets, Recently Developed Assets
and Recently Redeveloped Assets listed on Schedule II hereto on the Closing
Date.

“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Borrowing Base Asset or Proposed
Borrowing Base Asset (a) is a (i) Hotel Asset located in one of the 48
contiguous states of the United States of America, the State of Hawaii or the
District of Columbia or (ii) a Recently Developed Asset or Recently Redeveloped
Asset located in the CBD area of New York City, the CBD area of Washington D.C.,
the CBD area of Boston or South Beach, Miami, FL; (b) is income-producing, (c)
is wholly-owned directly or indirectly by the Borrower either in fee simple
absolute or subject to a Qualified Ground Lease; (d) is fully operating, open to
the public, and not under significant development or redevelopment; (e) is free
of all material structural defects or architectural deficiencies, title defects,
environmental or other material matters (including a casualty event or
condemnation) that could reasonably be expected to have a material adverse
effect on the value, use or ability to sell or refinance such Asset; (f) is
operated by an Approved Manager or any other property manager approved by the
Administrative Agent; (g) to the extent operated subject to a Franchise
Agreement, is operated by an Approved Franchisor or any other franchisor
approved by the Administrative Agent; (h) is not subject to mezzanine Debt
financing; (i) is not, and no interest of the Borrower or any of its
Subsidiaries therein is, subject to any Lien (other than Permitted Liens) or any
Negative Pledge; and (j) is 100% owned by a Loan Party that is a single-purpose
Subsidiary of the Borrower and (1) none of the Borrower’s or the Parent
Guarantor’s direct or indirect Equity Interests in such Subsidiary is subject to
any Lien (other than Permitted Liens) or any Negative Pledge and (2)(x) on or
prior to the date such Asset is added as a Borrowing Base Asset, such Subsidiary
shall have become a Guarantor hereunder, and (y) the Borrower directly, or
indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person (other than consents
required pursuant to such entity’s organizational documents or any Loan
Document):  (i) to create Liens on such Asset and on the Equity Interests in
such Subsidiary as security for Debt of the Borrower or such Subsidiary, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Asset
(provided,  however, that in the case of the foregoing clauses (j)(i) and
(j)(ii), (x) an agreement that conditions a Person’s ability to create Liens on
its assets or to sell, transfer or otherwise dispose of its assets upon the
maintenance of one or more specified ratios but that does not otherwise
generally prohibit the creation of Liens on assets or the sale, transfer or
disposition of assets, or the taking of such actions with respect to specific
assets (y) a provision in any agreement governing unsecured Debt that generally
prohibits the encumbrance of assets (exclusive of any outright prohibition on
the encumbrance of particular Borrowing Base Assets) that is generally
consistent



Annex A - 6

--------------------------------------------------------------------------------

 

 

with a comparable provision of the Loan Documents or (z) any required consent
that has been obtained and is in full force and effect, shall not, in any such
case, be deemed a violation of or prohibition under this clause (j)); and (k)
is, or will concurrently become, a Borrowing Base Asset under each of the Other
Facilities.

“Borrowing Base Debt Service Coverage Ratio” means, at any date of determination
for any fiscal period, the ratio of (a) the aggregate Adjusted Net Operating
Income for all Borrowing Base Assets for such fiscal period to (b) the payments
that would have been required to be made for such fiscal period on an assumed
Debt in an aggregate principal amount equal to all unsecured Consolidated Debt
of the Parent Guarantor and its Subsidiaries then outstanding (including,
without limitation, the Facility Exposure) applying a 30-year amortization
schedule with an interest rate equal to 7.0% per annum; provided,  however, that
for the purposes of calculating the Facility Available Amount, the Adjusted Net
Operating Income for each Recently Developed Asset and Recently Redeveloped
Asset shall be deemed to equal zero.

“Borrowing Base Value” means, (a) with respect to the Borrowing Base Assets that
are Hotel Assets, an amount equal to 60% of the sum of the Asset Values of such
Borrowing Base Assets, plus (b) with respect to the Borrowing Base Assets that
are Recently Developed Assets or Recently Redeveloped Assets, an amount equal to
50% of the sum of the Asset Values of such Borrowing Base Assets, minus (c) an
amount equal to all unsecured Consolidated Debt of the Parent Guarantor and its
Subsidiaries then outstanding for which any Subsidiary Guarantor has recourse
liability (other than the Facility Exposure); provided, however, that the
Borrowing Base Value attributable to any individual Proposed Borrowing Base
Asset shall be deemed to be zero ($0.00) until such time as all Deliverables
relating to such Asset have been received by the Administrative Agent.

“Building” has the meaning specified in Section 8.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means, in the case of any Hotel Asset, the Adjusted Net
Operating Income of such Hotel Asset divided by (a) 7.25% for (x) Hotel Assets
that are located in the New York City CBD area, the Boston CBD area (which, for
the avoidance of doubt, includes Cambridge, MA), the Washington D.C. CBD area or
South Beach, Miami, FL and (y) the Hotel Asset known as the Parrot Key Hotel
located in Key West, FL and listed on Schedule II and (b) 8.00% for all other
Hotel Assets. 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens, if any, created under the Loan Documents) and having a
maturity of not greater than 90 days from the date of issuance
thereof:  (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, or (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000.

“CBD” means commercial business district.





Annex A - 7

--------------------------------------------------------------------------------

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d‑3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of the Board of Directors (rounded up to
the nearest whole number) ceases to be comprised of individuals (i) who have
been Board members continuously since the beginning of such period or (ii) whose
nomination or election as Board members during such period was approved by at
least a majority of the Board members who, at the time of such election or
nomination, where persons described in clause (i) and/or persons described in
this clause (ii) whose election or nomination was previously approved by the
Board; or (c) any Person or two or more Persons acting in concert shall have
acquired and shall continue to have following the date hereof, by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation will result in its or their acquisition of the power to direct,
directly or indirectly, the management or policies of the Parent Guarantor; or
(d) the Parent Guarantor ceases to be the direct legal and beneficial owner of
70% of the limited partnership interests issued and outstanding at any time in
the Borrower and of approximately 96% of the general partnership interests in
the Borrower; or (e) the Borrower ceases to be the direct or indirect legal and
beneficial owner of all of the Equity Interests in each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset. 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means August 10, 2015.

“Commitment” means, with respect to any Lender at any time, the amount (a) set
forth opposite such Lender’s name on Schedule I hereto under the caption
“Commitment” and “Delayed Draw Tranche Commitment” or (b) if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Lender’s “Commitment”, as such amount may be reduced at
or prior to such time pursuant to Sections 2.05 and 2.06.  For the avoidance of
doubt, funded Commitments hereunder shall continue to constitute “Commitments”
within the meaning of this definition.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.





Annex A - 8

--------------------------------------------------------------------------------

 

 

“Conditional Approval Notice” has the meaning specified in Section 5.01(k).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent Request Date” has the meaning specified in Section 10.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co‑making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 90 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment (but excluding for the avoidance
of doubt (i) regular quarterly dividends made by the Parent Guarantor and (ii)
special year-end dividends made by the Parent Guarantor in connection with
maintaining the Parent Guarantor’s status as a REIT and avoiding the imposition
of income and excise taxes under the Internal



Annex A - 9

--------------------------------------------------------------------------------

 

 

Revenue Code) in respect of any Equity Interests in such Person or any other
Person (other than (i) Preferred Interests that are issued by any Loan Party or
Subsidiary thereof and classified as either equity or minority interests
pursuant to GAAP and (ii) common Equity Interests in the Borrower that the
Borrower has the right, in its sole discretion, to redeem in exchange for common
Equity Interests of an equivalent value in the Parent Guarantor and not for
cash) or any warrants, rights or options to acquire such Equity Interests,
(h) all Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) any Obligation of such Person to guarantee or
intended to guarantee any Obligations of any other Person and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations (valued, in the case
of any such Debt as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (1) the stated or determinable amount of the Debt that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and (2)
the fair market value of such property or assets); provided,  however, that in
the case of the Parent Guarantor and its Subsidiaries, “Debt” shall also
include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided,  however, that in the case of the Parent Guarantor and
its Subsidiaries “Debt for Borrowed Money” shall also include, without
duplication, the JV Pro Rata Share of Debt for Borrowed Money for each Joint
Venture; provided further that as used in the definition of  “Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, any Debt for
Borrowed Money directly relating to such Asset existing immediately following
such acquisition computed as if such indebtedness also existed for the portion
of such period that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.16(f), (i) any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance or any other payment, in each case when due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent and the Borrower in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has, for three



Annex A - 10

--------------------------------------------------------------------------------

 

 

or more Business Days after written request of the Administrative Agent or the
Borrower, failed to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), or (iv) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company, provided that in each case, neither the reallocation of
funding obligations provided for in Section 2.16(b) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (iv) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.16(f)) upon notification of such determination by the Administrative
Agent to the Borrower and the Lenders.

“Delayed Draw Period” has the meaning specified in Section 2.01(d).

“Delayed Draw Tranche” has the meaning specified in Section 2.01(d).

“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent in its reasonable discretion (unless otherwise specified) and in
sufficient copies for each Lender:

(a)A certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower, dated the date of the addition of such Proposed Borrowing Base
Asset as a Borrowing Base Asset, confirming that (i) the Proposed Borrowing Base
Asset satisfies all Borrowing Base Conditions, (ii) no Event of Default has
occurred or is continuing, and the addition of such Proposed Borrowing Base
Asset as a Borrowing Base Asset shall not cause or result in a Default or Event
of Default, (iii) the representations and warranties contained in the Loan
Documents are true and correct on and as of such date, and (iv) the Loan Parties
are in compliance with the covenants contained in Section 5.04 (both immediately
before and on a pro forma basis immediately after the addition of such Proposed
Borrowing Base Property as a Borrowing Base Asset), together with supporting
information demonstrating such compliance if requested by the Administrative
Agent;

(b)An Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to the addition of such
Proposed Borrowing Base Asset as a Borrowing Base Asset and to any Advances made
at the time thereof) will be greater than or equal to the Facility Exposure;

(c)If such Proposed Borrowing Base Asset is to be designated as a Recently
Developed Asset or a Recently Redeveloped Asset, an Appraisal of such Proposed
Borrowing Base Asset;

(d)Each of the items set forth in Sections 3.01(a)(v) mutatis mutandis, in each
case in respect of such Proposed Borrowing Base Asset; and

(e)Reports supplementing Schedules II and 4.01(b) hereto, including descriptions
of such changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower, provided that for
purposes of the definition of the term Borrowing Base Assets, the supplement to
Schedule II shall become effective only upon (i) delivery of all Deliverables
and approval thereof by the Administrative Agent, and (ii) approval of the
Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to the
definition of “Borrowing Base Assets”. 

“Departing Lender” has the meaning specified in Section 2.17.





Annex A - 11

--------------------------------------------------------------------------------

 

 

“Development Asset” means (a) Real Property and related personal property either
(i) acquired by the Parent Guarantor or one of its Subsidiaries for development
into a Hotel Asset or (ii) with improvements developed by a third party and
acquired by the Parent Guarantor or one of its Subsidiaries upon completion
thereof for use as a Hotel Asset, in each case which in accordance with GAAP
would be classified as a development property on a Consolidated balance sheet of
the owner thereof, and (b) a Recently Developed Asset.  Each Development Asset
shall continue to be classified as a Development Asset (and, if applicable,
Recently Developed Asset) hereunder until the end of the four complete
consecutive fiscal quarters of the Parent Guarantor following the achievement of
Substantial Completion with respect to such Asset, following which such Asset
shall be classified as a Hotel Asset hereunder.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, of all cash
dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of the Parent Guarantor, to (b) Adjusted Funds From Operations,
in each case for the four consecutive fiscal quarters of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Administrative
Agent.

“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be:  (a) the sum
of (i) net income (or net loss) (excluding gains (or losses) from extraordinary,
infrequent, and unusual items), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense, and (vi) to the extent
subtracted in computing net income, without duplication, (A) non-recurring
items, (B) income (or loss) allocated to noncontrolling interests (exclusive of
Joint Ventures of the Borrower and its Subsidiaries, as to which clause (b)
below shall apply), (C) distributions on Preferred Interests, (D) non-cash stock
compensation expense, (E) straight-line amortization of ground lease expense,
(F) non-cash impairment of long-lived assets, (G) non-cash write-offs of
deferred financing costs in connection with refinancing activity, and (H)
acquisition and terminated transaction costs, in each case of the Parent
Guarantor and its Subsidiaries determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period, plus (b) with respect
to each Joint Venture, the JV Economic Interest of the sum of (i) net income (or
net loss) (excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense, (v)
amortization expense, and (vi) to the extent subtracted in computing net income
of such Joint Venture, without duplication, (A) non-recurring items, (B)
straight-line amortization of ground lease expense, (C) non-cash impairment of
long-lived assets, and (D) non-cash write-offs of deferred financing costs in
connection with refinancing activity, in each case of such Joint Venture
determined on a Consolidated basis and in accordance with GAAP for such four
fiscal quarter period; provided, however, that for purposes of this definition,
in the case of any acquisition or disposition of any direct or indirect interest
in any Asset (including through the acquisition or disposition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such four
fiscal quarter period, EBITDA will be adjusted (1) in the case of an
acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary, and (2) in the case of a disposition, by



Annex A - 12

--------------------------------------------------------------------------------

 

 

subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that there shall be no rent-leveling adjustments made (and only cash rents will
be used) when computing EBITDA.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate or Fund Affiliate of a
Lender; (c) a commercial bank organized under the laws of the United States, or
any State thereof, respectively, and having total assets in excess of
$500,000,000; (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof, and having total assets in
excess of $500,000,000; (e) a commercial bank organized under the laws of any
other country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, and
having total assets in excess of $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (f) the central bank of
any country that is a member of the OECD; (g) a finance company, insurance
company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (h) any other Person
approved by the Administrative Agent, and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 10.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed (and in the case of the Borrower, such approval
shall be deemed given if not denied in writing within 10 Business Days following
a request therefor); provided, however, that neither any Loan Party, nor any
Affiliate of a Loan Party, nor any natural Person, shall qualify as an Eligible
Assignee under this definition.

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non‑compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement arising under any Environmental Law or any
Environmental Permit, or relating to the discharge, disposal or release of any
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.





Annex A - 13

--------------------------------------------------------------------------------

 

 

“Environmental Law” means any Federal, state or local statute, law, ordinance,
rule, regulation, code, order, writ, judgment, injunction, decree or binding
agency or judicial interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that is a member of the controlled group of
any Loan Party, or under common control with any Loan Party, within the meaning
of Section 414(b) or (c) of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of  Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.





Annex A - 14

--------------------------------------------------------------------------------

 

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the Screen Rate determined as of
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period by (b) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Interest Period, or, if for any reason the
Screen Rate is not available at such time, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch (or other Citibank branch or Affiliate) to major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period. For purposes of determining the Base Rate, the one-month
Eurodollar Rate shall be calculated as set forth in this paragraph utilizing the
Screen Rate for a one-month period determined as of approximately 11:00 A.M.
(London time) on the applicable date of determination (or on the previous
Business Day if such date of determination is not a Business Day).  For the
avoidance of doubt, in the case of clauses (a) and (b) above, in no circumstance
shall the Eurodollar Rate be less than zero percent per annum with respect to
any Eurodollar Rate Advance that has not been identified by the Borrower in
accordance with the terms of this Agreement as being subject to a Guaranteed
Hedge Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.





Annex A - 15

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17) or (ii) such Lender changes its
lending office except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(f) and Section 2.12(g) (other
than if such failure is due to a change in law, or in the interpretation or
application thereof, occurring after the date on which a form or other document
originally was required to be provided) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of February 28, 2014 with Citibank, N.A., as Administrative Agent, as
amended.

“Existing Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately prior to the Closing Date.

“Existing Florida Mortgage” means a mortgage creating a Lien on a Florida
Property.

“Existing Florida Note” means the promissory note or notes evidencing the Debt
secured by an Existing Florida Mortgage.

“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.

“Existing New York Note” means the promissory note or notes evidencing the Debt
secured by an Existing New York Mortgage.

“Existing Qualified Mortgage” means an Existing New York Mortgage or an Existing
Florida Mortgage, as the case may be.

“Existing Qualified Note” means an Existing New York Note or an Existing Florida
Note, as the case may be.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“Facility Available Amount” means, at any date of determination, the maximum
total amount available under the Facility, which shall at all times be the
lesser of (a) the aggregate of all Commitments and (b) the sum of (i) the lesser
of (x) the portion of the Borrowing Base Value attributable to all Hotel Assets
that are Borrowing Base Assets and (y) an amount that would result in a
Borrowing Base Debt Service Coverage Ratio equal to 1.50 to 1.00 plus (ii) the
portion of the Borrowing Base Value attributable to all Recently Developed
Assets and Recently Redeveloped Assets that are Borrowing Base Assets; provided,
 however, that the portion of the



Annex A - 16

--------------------------------------------------------------------------------

 

 

Facility Available Amount attributable to Recently Developed Assets and Recently
Redeveloped Assets shall not exceed 10% of the Facility Available Amount, and if
the portion of the Facility Available Amount attributable to Recently Developed
Assets and Recently Redeveloped Assets would at any time exceed 10% of the
Facility Available Amount, the Facility Available Amount at such time shall be
deemed to be reduced to the extent necessary to eliminate such excess.

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances plus (b) all Obligations of the Loan Parties
in respect of Guaranteed Hedge Agreements, valued at the Agreement Value
thereof.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions receivedan analogous rate determined by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.with
reference to another commercially available source or sources designated by the
Administrative Agent; provided,  however, that in no circumstance shall the
Federal Funds Rate be less than 0% per annum.

 “Fee Letter” means any separate letter agreement executed and delivered by the
Borrower and to which the Administrative Agent or an Arranger is a party, as the
same may be amended, modified, renewed, replaced, restated or extended from time
to time.

“FF&E” means, with respect to any Asset, all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property now or hereafter
located on such Asset or used in connection with the use, occupancy, operation
and maintenance of all or any part of such Asset, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
dishware, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment.

“FF&E Reserve” means, with respect to any Asset or Assets for any trailing 12
month period, an amount equal to 4% of the total revenues generated from the
operation of such Asset or Assets for such period.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest, but excluding



Annex A - 17

--------------------------------------------------------------------------------

 

 

(x) non-cash interest expense resulting from the amortization of deferred
financing costs, (y) the amortization of premiums paid to hedge against
increasing interest rates and (z) the amortization of premium or discount
recorded on acquired or originated Debt) payable on all Debt for Borrowed Money
(including the JV Economic Interest of items (x), (y) and (z) in respect of Debt
for Borrowed Money of each Joint Venture in which the Parent Guarantor holds a
direct or indirect Equity Interest) plus (ii) scheduled amortization of
principal amounts of all Debt for Borrowed Money payable (including the JV
Economic Interest of any such amounts payable in respect of Debt for Borrowed
Money of each Joint Venture in which the Parent Guarantor holds a direct or
indirect Equity Interest, but excluding in all cases balloon maturity amounts)
plus (iii) all cash dividends payable on any Preferred Interests (which, for the
avoidance of doubt, shall include Preferred Interests structured as trust
preferred securities), in each case, of or by the Parent Guarantor and its
Subsidiaries for the consecutive four fiscal quarters of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lenders pursuant to Section 5.03(b) or (c), as the case may be; provided,
however, that for purposes of this definition, in the case of any acquisition or
disposition of any direct or indirect interest in any Asset (including through
the acquisition or disposition of Equity Interests) by the Parent Guarantor or
any of its Subsidiaries during any four fiscal quarter period, the amounts in
clauses (b)(i) to (b)(iii) will be calculated on a pro forma basis.

 “Flood Hazard Property” has the meaning specified in Section 8.01.

“Florida Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a Florida Property to the
Administrative Agent for the benefit of the Lenders, in substantially the form
of Exhibit G-2 hereto, along with any Uniform Commercial Code financing
statements related thereto.

“Florida Property” has the meaning specified in Section 8.01.

“Florida Term Note” means any consolidated, amended and restated promissory note
made by a Subsidiary of the Borrower that owns a Florida Property and payable to
the order of the Administrative Agent for the benefit of the Lenders and with
respect to which the Borrower shall be deemed to be a co-obligor with such
Subsidiary, in substantially the form of Exhibit H-2 hereto.

“Foreign Lender” has the meaning specified in Section 2.12(g)(ii).

“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any Franchise Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(r).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.





Annex A - 18

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank). 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank, as such instrument may be amended, modified, renewed, restated, replaced
or extended from time to time. 

“Guaranteed Obligations” has the meaning specified in Section 7.01(a).

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05, as such instrument may be amended, modified,
renewed, restated, replaced or extended from time to time.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto, as such instrument may be
amended, modified, renewed, restated, replaced or extended from time to time.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any applicable Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Guaranteed Hedge Agreement; provided, however, that so long as any
Lender is a Defaulting Lender, such Lender will not be a Hedge Bank with respect
to any Hedge Agreement entered into while such Lender was a Defaulting Lender.

“Hotel Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as a hotel,
resort or other lodging for transient use of rooms or is a structure from which
a hotel, resort or other lodging for transient use of rooms is operated or
intended to be operated.  For the avoidance of doubt, (a) Development Assets and
Recently Developed Assets shall not be classified as Hotel Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets and Recently Redeveloped Assets shall
not be classified as Hotel Assets hereunder until the date indicated in the last
sentence of the definition of Redevelopment Asset herein.

“ICC” has the meaning specified in Section 2.03(f).





Annex A - 19

--------------------------------------------------------------------------------

 

 

“ICC Rule” has the meaning specified in Section 2.03(f).

“ICE LIBOR” has the meaning specified in the definition of Screen Rate.

“Indemnified Costs” has the meaning specified in Section 9.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 10.12.

“Initial Borrowing” means the Borrowing to occur on the Closing Date.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a)the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Maturity Date; 

(b)Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or



Annex A - 20

--------------------------------------------------------------------------------

 

 

extension of credit to, capital contribution to, guaranty of Debt of, or
purchase or other acquisition of any Debt of, another Person, including any
Equity Interest in such other Person, (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person, or
(d) the purchase or other acquisition of any real property.  Any binding
commitment to make an Investment, as well as any option of any Person to require
an Investment in such other Person, shall constitute an Investment.  Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Joint Venture” means with respect to any Person, any other Person in whom such
Person holds an Investment, which Investment is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the Consolidated financial statements of such Person.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets, including, without limitation, Real Property and related personal
property, owned by such Joint Venture at such time.

“JV Economic Interest” means, in connection with any financial or accounting
item pertaining to a Joint Venture in which the Parent Guarantor holds a direct
or indirect Equity Interest, the percentage representing the economic share of
or economic interest in such item that is (or is reasonably anticipated to be)
directly or indirectly allocable to the Parent Guarantor, which percentage shall
be computed consistent with GAAP and in accordance with the terms of the
agreement governing such Joint Venture.

﻿

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (a) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (c) such Lender or its Parent Company has become the subject of a Bail-In
Action.  Notwithstanding the above, a Lender Insolvency Event shall not occur
solely by virtue of the ownership or acquisition of any Equity Interest in the
applicable Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 “Lenders” means the Initial Lenders and each Person that shall become a Lender
hereunder pursuant to Section 10.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.





Annex A - 21

--------------------------------------------------------------------------------

 

 

“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Debt minus Unrestricted Cash in excess of $50,000,000 to (b) Total Asset Value,
in each case as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property; provided,
 however, that, with respect to any Hotel Asset, a Qualified Mortgage (as
defined herein or in the Existing Credit Agreementloan documentation for the
applicable Senior Unsecured Bank Facility) shall not constitute a Lien on such
Hotel Asset hereunder so long as (i) such Qualified Mortgage is held by the
administrative agent under the Existing Credit Agreementany Senior Unsecured
Bank Facility for the ratable benefit of the Lender Parties (as defined in the
Existing Credit Agreementloan documentation for the applicable Senior Unsecured
Bank Facility) or by the Administrative Agent for the ratable benefit of the
Lenders and (ii) the Administrative Agent is a Qualified Unsecured Lender (as
defined in the Existing Credit Agreementloan documentation for the applicable
Senior Unsecured Bank Facility) or the administrative agent under the Existing
Credit Agreementapplicable Senior Unsecured Bank Facility is a Qualified
Unsecured Lender herein, as applicable.

 “Limited Subsidiary” has the meaning specified in Section 5.01(j).

“Loan” means one or more term loans to the Borrower from the Lenders in the
aggregate principal amount of $300,000,000.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each  Qualified Mortgage held by the
Administrative Agent for the ratable benefit of the Lenders, (f) each Qualified
Term Note held by the Administrative Agent for the ratable benefit of the
Lenders, (g) each Guaranteed Hedge Agreement, and (h) each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement, in each case as amended,
modified, renewed, restated, replaced or extended.

“Loan Parties” means the Borrower and the Guarantors.

“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of a
Borrowing Base Asset entered into after the Closing Date in compliance with
Section 5.01(q).

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries, in a single transaction or in a series of related transactions, of
either (a) all or any substantial portion of the property of, or a line of
business or division of, or any other property of, another Person or (b) at
least a majority of the voting Equity Interests of another Person, in each case
whether or not involving a merger or consolidation with such other Person, in
which the value of the assets acquired in such acquisition is greater than or
equal to $150,000,000.

“Material Adverse Change” means a material adverse change in the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole.





Annex A - 22

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Parent Guarantor and its Subsidiaries,
taken as a whole, (b) the material rights and remedies of the Administrative
Agent or any Lender under any Loan Document or (c) the ability of the Loan
Parties, taken as a whole, to perform their Obligations under the Loan
Documents.

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Debt” means (a) Recourse Debt of any Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $30,000,000 or more, or (b) any other Debt of any Loan Party or any
Subsidiary of a Loan Party that is outstanding in a principal amount (or, in the
case of any Hedge Agreement, an Agreement Value) of $60,000,000 or more; in each
case (i) whether or not the primary obligation of the applicable obligor, (ii)
whether the subject of one or more separate debt instruments or agreements, and
(iii) exclusive of Debt outstanding under this Agreement.  For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

“Material Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
which individually or collectively own assets with an aggregate gross book value
of $60,000,000 or more.

“Maturity Date” means August 10, 2020 or such other date on which the final
payment of principal on the Loan becomes due and payable as provided herein or
in the Notes, whether at such stated maturity date, by declaration of
acceleration, or otherwise; provided,  however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided,  however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of



Annex A - 23

--------------------------------------------------------------------------------

 

 

assets (exclusive of any outright prohibition on the encumbrance of particular
Borrowing Base Assets) shall not constitute a Negative Pledge so long as such
provision is generally consistent with a comparable provision of the Loan
Documents.

“Net Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, (a) the total rental and other revenue from the
operation of such Borrowing Base Asset for such period, minus (b) all expenses
and other proper charges incurred in connection with the operation and
maintenance of such Borrowing Base Asset for such period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP and in each case for consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be; provided,  however, that for purposes of this definition, in
the case of any acquisition or disposition of any direct or indirect interest in
any Borrowing Base Asset (including through the acquisition or disposition of
Equity Interests) by the Parent Guarantor or any of its Subsidiaries during such
four fiscal quarter period, Net Operating Income will be adjusted (1) in the
case of an acquisition, by adding thereto an amount equal to the acquired
Borrowing Base Asset’s actual Net Operating Income (computed as if such
Borrowing Base Asset was owned by the Parent Guarantor or one of its
Subsidiaries for the entire four fiscal quarter period) generated during the
portion of such four fiscal quarter period that such Borrowing Base Asset was
not owned by the Parent Guarantor or such Subsidiary, and (2) in the case of a
disposition, by subtracting therefrom an amount equal to the actual Net
Operating Income generated by the Borrowing Base Asset so disposed of during
such four fiscal quarter period.

“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary of the Borrower that owns a New York Property to the
Administrative Agent for the benefit of the Lenders, in substantially the form
of Exhibit G-1 hereto.

“New York Property” has the meaning specified in Section 8.01.

“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary of the Borrower that owns a New York Property and
payable to the order of the Administrative Agent for the benefit of the Lenders
and with respect to which the Borrower shall be deemed to be a co-obligor with
such Subsidiary, in substantially the form of Exhibit H-1 hereto.

“Non-Consenting Lender” has the meaning specified in Section 10.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite



Annex A - 24

--------------------------------------------------------------------------------

 

 

the existence of sufficient cash flow, interference with the enforcement of loan
documents upon maturity or acceleration, voluntary or involuntary bankruptcy
filings, violation of loan document prohibitions against transfer of properties
or ownership interests therein and liabilities and other circumstances
customarily excluded by lenders from exculpation provisions and/or included in
separate indemnification and/or guaranty agreements in non-recourse financings
of real estate.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender, as such instrument may be amended, modified, renewed, restated,
replaced or extended from time to time.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 “NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in
Section 6.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.

“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease), as lessor, and the applicable
TRS Lessee that leases such Borrowing Base Asset, as lessee, as each may be
amended, restated, supplemented or otherwise modified from time to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
Obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Facilities” means the 2014 Credit Facility and the 2016 Term Loan
Facility, collectively.

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes



Annex A - 25

--------------------------------------------------------------------------------

 

 

that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.17).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant Register” has the meaning specified in Section 10.07(g).

“Patriot Act” has the meaning specified in Section 10.13.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced,
unless the subject of a Good Faith Contest as permitted herein:  (a) Liens for
taxes, assessments and governmental charges or levies not yet due and payable or
which are the subject of a Good Faith Contest; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are (x) not yet due and payable or (y) (i) not overdue for a period of more
than 60 days or are the subject of a Good Faith Contest and (ii) individually or
together with all other similar Liens outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(c) pledges or deposits to secure obligations under workers’ compensation or
unemployment laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances and Liens (other than monetary Liens) on title to real property and
all building, zoning and land use laws that do not render title to the property
encumbered thereby unmarketable or materially and adversely affect the use or
value of such property for its present purposes; (e) Tenancy Leases; (f) all
Liens noted on the land surveys and title insurance policies delivered to the
Administrative Agent prior to the Closing Date pursuant to Sections
3.01(a)(v)(A) and (D) hereof; (g) Liens of landlords, lessors and sublessors of
real property for amounts not yet due and payable and such Person’s ownership
interest in such real property to the extent constituting a Lien; (h) deposits
in respect of insurance premiums; (i) precautionary filings under the Uniform
Commercial Code; (j) Liens arising under ERISA with respect to one or more Plans
or one or more Multiemployer Plans that do not, in the aggregate when combined
with all other then-current ERISA Events, constitute an Event of Default under
Section 6.01(k) and (k) deposits to secure trade contracts (other than for
Debt), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent or the Borrower in



Annex A - 26

--------------------------------------------------------------------------------

 

 

writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, unless such writing or statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or (iii) any Lender that has, or whose Parent Company has,
non-investment grade ratings on its senior notes from all of the nationally
recognized rating agencies that provide ratings for such entity on its senior
notes.  Any determination by the Administrative Agent that a Lender is a
Potential Defaulting Lender under any of clauses (i) through (iii) above will be
conclusive and binding absent manifest error, and such Lender will be deemed a
Potential Defaulting Lender (subject to Section 2.16(f)) upon notification of
such determination by the Administrative Agent to the Borrower and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non‑Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Advances at such time and the denominator of which is the
aggregate Facility Exposure with respect to the Loan at such time.

“Qualified Advance” has the meaning specified in Section 8.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of security interest becomes effective with respect to such
Swap Obligation or at the time such Swap Obligation is incurred or such other
Person as constitutes an ECP under the Commodity Exchange Act or any regulations
promulgated thereunder.

“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the date the related Hotel Asset, Recently Developed
Assets or Recently Redeveloped Asset, as applicable, becomes a Borrowing Base
Asset; (b) (i) the right of the lessee to mortgage and encumber its interest in
the leased property without the consent of the lessor or (ii) an affirmative
grant of such right from the lessor to the immediately preceding mortgagee of
the leased property; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)



Annex A - 27

--------------------------------------------------------------------------------

 

 

such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease, provided that such agreement may also be contained in a separate
agreement between the lessor and the Administrative Agent.

“Qualified Mortgage” means a New York Mortgage or a Florida Mortgage, as the
case may be.

“Qualified Property” means a New York Property or a Florida Property, as the
case may be.

“Qualified Term Note” means a New York Term Note or a Florida Term Note, as the
case may be.

“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.

“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Debt by the Borrower or the Parent Guarantor pursuant to Rule 144A of the
Securities Act, or (b) an administrative agent or similar lead representative of
a lender group (or, if no such administrative agent or similar lead
representative exists, each lender thereunder) in respect of the
Existing2014 Credit Agreement, the 2016 Term Loan Agreement or a term loan made
(or to be made) to the Borrower or the Parent Guarantor, in each case where such
Debt is not secured by any Lien and does not otherwise constitute secured Debt
hereunder (“Qualified Unsecured Debt”), provided that to constitute Qualified
Unsecured Debt hereunder (i) the Borrower shall have provided notice to the
Administrative Agent of the aggregate maximum principal amount of such Debt, the
name of the Qualified Unsecured Lender thereunder, the address to which any
notices to such Qualified Unsecured Lender should be sent and such other
information regarding the terms of such Debt as the Administrative Agent may
reasonably request, (ii) except in the case of the Other Facilities, the
Borrower shall have delivered a certificate signed by a Responsible Officer of
the Parent Guarantor, dated the date of the incurrence of such Debt, certifying
that (x) no Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, and (y) the Loan Parties are in compliance
with the covenants contained in Section 5.04 immediately before and, on a pro
forma basis, immediately after such date, together with reasonable supporting
information demonstrating such compliance, and (iii) such Qualified Unsecured
Lender shall have provided to the Administrative Agent a written acknowledgement
that such Person has reviewed and approved the provisions of Article VIII of
this Agreement and, if requested by such Person (provided that at the time of
such request such Person shall satisfy the foregoing provisions of this
definition), the Administrative Agent shall have provided to such Person a
written acknowledgement that such Person is a “Qualified Unsecured Lender” and
is entitled to the rights, benefits and protections accorded to a Qualified
Unsecured Lender under Section 8.01(f) (it being understood that no such
acknowledgment from the Administrative Agent shall be required in order for any
such Qualified Unsecured Lender to obtain the rights, benefits or protections
under Section 8.01(f)).

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.

“Recently Developed Asset” means a Development Asset of the type described in
clause (a) of the definition thereof as to which Substantial Completion has been
achieved and fewer than



Annex A - 28

--------------------------------------------------------------------------------

 

 

four complete consecutive fiscal quarters of the Parent Guarantor have elapsed
since the date of such Substantial Completion, which Development Asset has been
designated by the Borrower in writing, with the approval of the Administrative
Agent and the Required Lenders, as a “Recently Developed Asset”.

“Recently Redeveloped Asset” means a Redevelopment Asset of the type described
in clause (a) of the definition thereof as to which Substantial Completion has
been achieved and fewer than four complete consecutive fiscal quarters of the
Parent Guarantor have elapsed since the date of such Substantial Completion,
which Redevelopment Asset has been designated by the Borrower in writing, with
the approval of the Administrative Agent and the Required Lenders, as a
“Recently Redeveloped Asset”.

“Recipient” means (a) the Administrative Agent or (b) any Lender.

“Reciprocal Protections Provision” has the meaning specified in Section
5.01(x). 

“Recourse Debt” means Debt for which the Parent Guarantor or any of its
Subsidiaries (other than a Property-Level Subsidiary) has personal or recourse
liability in whole or in part, exclusive of any such Debt for which such
personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements.

“Redevelopment Asset” means (a) an Asset which either (i) has been acquired with
a view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate, and (b) a Recently
Redeveloped Asset.  Each Redevelopment Asset shall continue to be classified as
a Redevelopment Asset (and, if applicable, Recently Redeveloped Asset) hereunder
until the end of the four complete consecutive fiscal quarters of the Parent
Guarantor following the achievement of Substantial Completion with respect to
such Asset, following which such Asset shall be classified as a Hotel Asset
hereunder.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents, (b) the principal amount of such Debt shall
not exceed the principal amount of the Debt being extended, refunded or
refinanced plus the amount of any applicable premium and expenses, and (c) the
other material terms, taken as a whole, of any such Debt are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms
governing the Debt being extended, refunded or refinanced.

“Register” has the meaning specified in Section 10.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of the aggregate principal amount of the Advances outstanding at such
time, provided that (i) at all times when there are two (2) or more Lenders
holding Commitments, “Required



Annex A - 29

--------------------------------------------------------------------------------

 

 

Lenders” must include two (2) or more Lenders and (ii) no Defaulting Lender
shall be included in the calculation of “Required Lenders” and no Defaulting
Lender’s approval shall be included in the calculation of whether the Required
Lenders shall have approved an action or undertaking.

 “Responsible Officer” means, with respect to any Loan Party, the Chief
Executive Officer, the Chief Financial Officer, the Chief Accounting Officer,
Director of Financial Reporting or Treasurer of such Loan Party or of any
general partner or managing member of such Loan Party.

“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non-cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.  For
the avoidance of doubt, in the case of the Parent Guarantor, Restricted Payments
will include any purchase, redemption or other acquisition of Equity Interests
in Parent Guarantor with the proceeds of Transfers permitted by Section 5.02(e)
of this Agreement.   

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

“Sanctions” has the meaning set forth in Section 4.01(x).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in Dollars (for delivery on the first day of such
Interest Period) for a term equivalent to such Interest Period as published by
Reuters or another commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time in place of
Reuters;  provided that in no circumstances shall the Screen Rate be less than
0% per annum.

“secured Debt” means Debt that is secured by any Lien.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Consolidated secured Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value, in each case as at the
end of the most recently ended fiscal quarter of the Parent Guarantor for which
financial statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c) as the case may be; provided,  however, that secured Debt
shall exclude, to the extent provided in Section 8.01(b), (i) the Debt evidenced
by any Qualified Term Note held by the Administrative Agent, and (ii) the Debt
evidenced by any Qualified Term Note (as defined in the Existing Credit
Agreement)  held by the administrative agent under the Existing Credit
Agreementor, if there is no administrative agent, the lender under any Senior
Unsecured



Annex A - 30

--------------------------------------------------------------------------------

 

 

Bank Facility, so long as the Administrative Agent shall be a Qualified
Unsecured Lender (as defined in the Existing Credit Agreementloan documentation
for such Senior Unsecured Bank Facility) and the property encumbered by the
Qualified Mortgage which evidences such Debt is not subject to any liens other
than such Qualified Mortgage (as defined in the Existing Credit Agreement).

 “Securities Act” means the Securities Act of 1933, as amended to the date
hereof and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Senior Unsecured Bank Facility” means any of (i) the Other Facilities and (ii)
any other senior term loan facility made (or to be made) to the Borrower or the
Parent Guarantor where such Debt does not constitute secured Debt hereunder; in
each case as any of such facilities may be from time to time amended, amended
and restated or replaced with other senior bank Debt that does not constitute
secured Debt hereunder.

 “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.





Annex A - 31

--------------------------------------------------------------------------------

 

 

“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset such that such Asset
has received or upon final inspection will receive a final certificate of
occupancy for the entire Asset.

“Surviving Debt” means any Debt for Borrowed Money of each Loan Party and its
Subsidiaries, which, in each case, is in an amount of $1,000,000 or more and is
outstanding immediately before and after giving effect to the Closing Date.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Tangible Net Worth” means, with respect to the Parent Guarantor as of any date
of determination, the excess of Consolidated total assets of the Parent
Guarantor and its Subsidiaries, over Consolidated total liabilities of the
Parent Guarantor and its Subsidiaries, each as determined in accordance with
GAAP, less (i) all assets and liabilities of the Parent Guarantor and its
Subsidiaries, on a Consolidated basis, which will be treated as intangibles
under GAAP, including, without limitation, accumulated depreciation, deferred
loan costs, deferred taxes net of deferred tax liabilities, named intangible
assets and liabilities, deferred income or gains and unamortized debt discount
and expense and (ii) all subordinated Debt of the Parent Guarantor and its
Subsidiaries, on a Consolidated basis.

“Taxable REIT Subsidiary” means a Subsidiary of the Parent Guarantor that
qualifies as a taxable REIT subsidiary for the purposes of Section 856(l) of the
Internal Revenue Code and any Subsidiary of such Taxable REIT Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
(c) the date of the addition of any Proposed Borrowing Base Asset pursuant to
Section 5.01(k), and (d) the effective date of any Transfer permitted under
Section 5.02(e)(ii)(C). 

“Ticking Fee” has the meaning specified in Section 2.08(b).

“Ticking Fee Accrual Date” has the meaning specified in Section 2.08(b).

“Total Asset Value” means, at any date of determination, the sum of (a) the
Asset Values for all Assets at such date, plus (b) Unrestricted Cash of the
Parent Guarantor and its Subsidiaries



Annex A - 32

--------------------------------------------------------------------------------

 

 

on hand at such date in an amount not to exceed $50,000,000, plus (c) 50% of the
aggregate principal amount at such date of development loans by the Parent
Guarantor and its Subsidiaries to Joint Ventures in which the Parent Guarantor
has a direct or indirect interest, plus (d) the sum of amounts that are with a
Person other than the Parent Guarantor and its Subsidiaries as escrows, deposits
or security for contractual obligations, plus (e) deposits on acquisitions of
Hotel Assets at such date that are refundable in full in the event that the
applicable Subsidiary of the Parent Guarantor elects not to proceed with the
subject acquisition, plus (f) the gross book value (as determined in accordance
with GAAP) of all unimproved land owned by Subsidiaries of the Parent Guarantor.

“Total BBA Value” means an amount equal to the sum of the Asset Values of all
Borrowing Base Assets.

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.

“Total Debt to EBITDA Ratio” means, at any date of determination, the ratio of
(a) Total Debt minus Unrestricted Cash in excess of $50,000,000, to (b) EBITDA.

“Transfer” has the meaning specified in Section 5.02(e)(i).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Borrower and its Subsidiaries that are not subject to
any Lien (excluding statutory liens in favor of any depositary bank where such
cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Parent Guarantor and its
Subsidiaries as escrows, deposits or security for contractual obligations.

“unsecured Debt” means any Debt that is not secured Debt.

“U.S. Dollars” and “$” means lawful money of the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate”  has the meaning specified in Section 2.12(g).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.





Annex A - 33

--------------------------------------------------------------------------------

 

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.  Computation of Time Periods; Other Definitional Provisions

.  In this Agreement and the other Loan Documents in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 1.03.  Accounting Terms

.  (a) All accounting terms not specifically defined herein shall be construed
in accordance with generally accepted accounting principles consistent with
those applied in the preparation of the financial statements referred to in
Section 4.01(g) (“GAAP”).

(b)If the Borrower notifies the Administrative Agent that due to one or more
changes in accounting principles after the Closing Date required by GAAP or the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or similar agencies that results in a change in the method of
calculation of, or affects the results of such calculation of, any of the
financial covenants, standards or terms found in this Agreement, the Borrower
wishes to amend any financial covenants, standards or terms, then the
Administrative Agent and the Borrower agree to enter into and diligently pursue
negotiations in order to amend such financial covenants, standards or terms so
as to equitably reflect such change, with the desired result that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
(determined on a Consolidated basis) shall be the same after such change as if
such change had not been made.  Such provisions shall be amended in a manner
satisfactory to the Borrower and the Required Lenders.  Until covenants,
standards, or terms of this Agreement are amended in accordance with this
Section 1.03(b), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.

(c)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any



Annex A - 34

--------------------------------------------------------------------------------

 

 

obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by such Person shall be accounted for as obligations relating
to an operating lease and not as obligations with respect to a Capitalized
Lease.

Article II
AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01.  The Loan

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally, but not
jointly, agrees to fund to the Borrower an amount equal to its ratable portion
of the Loan in accordance with its respective Commitment on the Closing Date as
a single Advance denominated in U.S. Dollars; provided,  however, that a portion
of the Loan in the amount of $90,000,000 (the “Delayed Draw Tranche”) may be
advanced to the Borrower pursuant to one or more Advances of either (x)
$25,000,000 or an integral multiple of $100,000 in excess thereof or (y) if the
undrawn amount of the Delayed Draw Tranche is at such time less than
$25,000,000, the remaining undrawn amount of the Delayed Draw Tranche, which
Delayed Draw Tranche shall be available during the period from the Closing Date
through August 4, 2016 (the “Delayed Draw Period”); provided further that (A)
the conditions in Section 3.02 shall have been satisfied and (B) the aggregate
amounts advanced to the Borrower pursuant to the Delayed Draw Tranche shall not
exceed the Commitments therefor, if any, set forth in Schedule I.  Each
Borrowing with respect to the Delayed Draw Tranche shall consist of Advances
made simultaneously by the Lenders ratably according to their Commitments.  The
Borrower shall not have the right to reborrow any portion of the Loan that is
repaid or prepaid.

Section 2.02.  Making the Advances

(a)Each Borrowing shall be made on notice, given not later than 2:00 P.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
not later than 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telex or telecopier.  Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
or telex or telecopier or e-mail, in each case in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing,, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 12:00 Noon (New York City time) on the date of such Borrowing in the case
of a Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.

(b)Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10.

(c)Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar



Annex A - 35

--------------------------------------------------------------------------------

 

 

Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any actual loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate.  If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(e)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f)Each Lender may, at its option, make any Advance available to the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Advance; provided,  however, that (i) any exercise of such option shall not
affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(f) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

Section 2.03.  [Intentionally Omitted]

﻿

Section 2.04.  Repayment of Advances

The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders on the Maturity Date the entire amount of all outstanding Advances.

Section 2.05.  Termination or Reduction of the Commitments

(a)Optional.  The Borrower may, upon at least three (3) Business Days’ notice to
the Administrative Agent, terminate in whole or reduce in part the unused
portions of the Delayed Draw Tranche Commitments; provided, however, that each
partial reduction of the Facility shall be (i) in an aggregate amount of
$500,000 or an integral multiple of $100,000 in excess thereof and (ii) made
ratably among the Lenders in accordance with their Delayed Draw Tranche
Commitments.   Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided, however, that a notice of



Annex A - 36

--------------------------------------------------------------------------------

 

 

termination of any Delayed Draw Tranche Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b)Mandatory.  Upon the funding of the Loan (including the Delayed Draw Tranche,
to the extent funded) and from time to time thereafter upon each repayment or
prepayment of any portion of the Loan, the aggregate Commitments of the Lenders
shall be automatically and permanently reduced, on a pro rata basis, by an
amount equal to the amount by which the aggregate Commitments immediately prior
to such reduction exceed the aggregate unpaid principal amount of the Loan
outstanding after giving effect to such repayment or prepayment of the
Loan.  Further, if, at 11:59 P.M. on the last day of the Delayed Draw Period,
any unfunded Delayed Draw Tranche Commitments exist, such unfunded Delayed Draw
Tranche Commitments shall automatically be deemed terminated and reduced to
zero.

Section 2.06.  Prepayments

(a)The Borrower may, upon same day notice in the case of Base Rate Advances and
two Business Days’ notice in the case of Eurodollar Rate Advances, in each case
to the Administrative Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding aggregate principal amount of the Advances in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $500,000 or an integral
multiple of $100,000 in excess thereof or, if less, the amount of the Advances
outstanding and (ii) if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Advance, the
Borrower shall also pay any amounts owing pursuant to Section 10.04(c).  The
Borrower may revoke a notice of prepayment that has been delivered to the
Administrative Agent in accordance with this Section which states that such
notice is conditioned upon the effectiveness of other credit facilities if such
condition is not satisfied and the Borrower shall indemnify the Administrative
Agent and each Lender against any loss, cost or expense incurred by the
Administrative Agent or such Lender as a result of such revocation.

(b)Mandatory.  (i)  The Borrower shall, if applicable, on each Business Day,
prepay an aggregate principal amount of the Loan or any other Debt to cause (A)
the Facility Exposure not to exceed the Facility on such Business Day, (B) the
Leverage Ratio not to exceed the applicable maximum Leverage Ratio set forth in
Section 5.04(a)(i) on such Business Day, and (C) the Facility Exposure not to
exceed the Facility Available Amount as set forth in Section 5.04(b)(i) on such
Business Day.

(i)All prepayments under this subsection (b) shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid.

Section 2.07.  Interest

(a)Scheduled Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i)Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.



Annex A - 37

--------------------------------------------------------------------------------

 

 

(ii)Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

(b)Default Interest.  Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

(c)Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

(d)Interest Rate Determination.  (i)  [Intentionally Omitted].

(i)If the Screen Rate is unavailable and the Administrative Agent is unable to
determine the Eurodollar Rate for any Eurodollar Rate Advances, as provided in
the definition of “Eurodollar Rate”,

(A)the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(B)each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(C)the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(e)Borrower Information Used to Determine Applicable Interest Rates.  The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”).  If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time



Annex A - 38

--------------------------------------------------------------------------------

 

 

it was delivered to the Administrative Agent, and if the applicable interest
rate or fees calculated for any period were lower than they should have been had
the correct information been timely provided, then such interest rate and such
fees for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within ten (10) Business
Days of receipt of such written notice.  Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s or
any Lender’s other rights under this Agreement.

Section 2.08.  Fees

(a)  The Borrower shall pay to the Administrative Agent and the Arrangers for
their own account the fees, in the amounts and on the dates, set forth in the
Fee Letter and such other fees as may from time to time be agreed between the
Borrower and the Administrative Agent or the Arrangers.

(b)   With respect to the Delayed Draw Tranche, the Borrower shall pay to the
Administrative Agent for the account of the Lenders with Commitments to the
Delayed Draw Tranche (other than any Defaulting Lenders) a ticking fee (each, a
“Ticking Fee”) in accordance with this Section 2.08(b).  Each Ticking Fee shall
accrue from the date that is ninety (90) days after the Closing Date until the
earlier of (i) the last day of the Delayed Draw Period, (ii) the date on which
the full amount of the Delayed Draw Tranche is advanced to the Borrower or (iii)
the date of termination by the Borrower of all of the unused portions of the
Delayed Draw Tranche Commitments (such date, the “Ticking Fee Accrual Date”) in
an amount equal to 0.25% per annum of the unused portion of the Commitments
under the Delayed Draw Tranche and shall be payable in full to the
Administrative Agent on the Ticking Fee Accrual Date for the account of the
applicable Lenders on a pro rata basis in accordance with their respective
Commitments to the Delayed Draw Tranche. 

Section 2.09.  Conversion of Advances

(a)Optional.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.07 and 2.10, Convert all or any portion of the Advances
of one Type comprising the same Borrowing into Advances of the other Type;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the Lenders in
accordance with their Commitments.  Each such notice of Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Advances.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.

(b)Mandatory.  (i)  On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(i)If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower



Annex A - 39

--------------------------------------------------------------------------------

 

 

and the Lenders, whereupon an Interest Period of one month shall apply to each
such Eurodollar Rate Advance.

(ii)Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

Section 2.10.  Increased Costs, Etc

(a)If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or of making, funding or maintaining
Eurodollar Rate Advances (excluding, for purposes of this Section 2.10, any such
increased costs resulting from Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, or Connection Income Taxes (as
to which Section 2.12 shall govern), then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased
cost; provided, however, that a Lender claiming additional amounts under this
Section 2.10(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

(b)If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend, then, upon demand by such Lender or such corporation (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend.  A certificate as to such
amounts submitted to the Borrower by such Lender shall be conclusive and binding
for all purposes, absent manifest error.

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International

Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel Supervision known as Basel III and regardless of the date
enacted, adopted, implemented or issued, shall be deemed an introduction or
change of the type referred to in Section 2.10(a) and this Section 2.10(b).

﻿

(c)If, with respect to any Eurodollar Rate Advances, the Required Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the



Annex A - 40

--------------------------------------------------------------------------------

 

 

Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d)Notwithstanding any other provision of this Agreement, if the introduction of
or any change in or in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other Governmental Authority shall assert that
it is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances hereunder, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

(e)Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section 2.10 shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that, the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the event or circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event or circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 2.11.  Payments and Computations

(a)The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 12:00 Noon (New York City time) on the
day when due in U.S. Dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds, with payments being received by the
Administrative Agent after such time being deemed to have been received on the
next succeeding Business Day.  The Administrative Agent shall promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender,
to such Lenders for the account of their respective Applicable Lending Offices
ratably in accordance with the amounts of such respective Obligations then
payable to such Lenders and (ii) if such payment by the Borrower is in respect
of any Obligation then payable hereunder to one Lender, to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 10.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.



Annex A - 41

--------------------------------------------------------------------------------

 

 

(b)The Borrower hereby authorizes each Lender and each of its Affiliates, if and
to the extent payment owed to such Lender is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time,  to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender any amount so due.

(c)All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and all computations of interest based on the Eurodollar Rate or the
Federal Funds Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable.  Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d)Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.

(f)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the following order of priority:

(A)first, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the Administrative Agent (solely in its
capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date;

(B)second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 10.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(C)third, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Lenders under Sections 2.10 and 2.12 on such date,



Annex A - 42

--------------------------------------------------------------------------------

 

 

ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;

(D)fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08 on such date, ratably based upon the respective
aggregate Commitments of the Lenders on such date;

(E)fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents (other
than any Guaranteed Hedge Agreements) that is due and payable to the
Administrative Agent and the Lenders under Section 2.07(b) on such date, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lenders on such date;

(F)sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(G)seventh, to the payment of any other accrued and unpaid interest comprising
Obligations of the Loan Parties owing under or in respect of the Loan Documents
that is due and payable on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the respective obligees thereof
on such date; and

(H)eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the respective obligees thereof on such date.

Section 2.12.  Taxes

(a)Any and all payments by or on account of any Obligation of any Loan Party or
the Administrative Agent or under any Loan Document shall be made, in accordance
with Section 2.11 or the applicable provisions of such other Loan Document, if
any, without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)Each Loan Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
withheld or deducted from a payment to such Recipient and any reasonable



Annex A - 43

--------------------------------------------------------------------------------

 

 

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

(d)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

(e)As soon as practicable after, but in any case within 30 days after the date
of any payment of Taxes by any Loan Party to a Governmental Authority pursuant
to this Section 2.12, such Loan Party shall deliver to the Administrative Agent,
at its address referred to in Section 10.02, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of payment reasonably
satisfactory to the Administrative Agent.  In the case of any payment hereunder
or under the other Loan Documents by or on behalf of a Loan Party through an
account or branch outside the United States or by or on behalf of a Loan Party
by a payor that is not a U.S. Person, if such Loan Party determines that no
Taxes are payable in respect thereof, such Loan Party shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes.  For purposes of subsections (e) and (g) of this
Section 2.12, the term “United States” shall have the meaning specified in
Section 7701(a)(9) of the Internal Revenue Code. 

(f)Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(i), (ii), and (iv) below) shall not be required if
in the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(g)Without limiting the generality of Section 2.12(f),



Annex A - 44

--------------------------------------------------------------------------------

 

 

(i)each Lender that is a U.S. Person shall, to the extent it is legally entitled
to do so, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide each of the Administrative Agent and the Borrower with
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(ii)each Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with whichever of the following is applicable:

(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United Sates is a party (x) with respect to payments of interest
under any Loan Document, executed originals of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B)executed originals of Internal Revenue Service Form W‑8ECI;

(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit F-1 hereto to the effect that
such Foreign Lender is not a (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code  (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form W‑8BEN
or W-8BEN-E, as applicable; or

(D)to the extent that the Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, Internal
Revenue Service Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partner of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.



Annex A - 45

--------------------------------------------------------------------------------

 

 

(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(iv)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for the purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

﻿

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Indemnified Taxes that may be
paid by another party.

(i)For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form or other document described in subsection (f)
or subsection (g) above (other than if such failure is due to a change in law,
or in the interpretation or application thereof, occurring after



Annex A - 46

--------------------------------------------------------------------------------

 

 

the date on which a form or other document originally was required to be
provided or if such form or other document otherwise is not required under
subsection (f) or subsection (g) above), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form or other document required hereunder, the Loan Parties shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.



(j)Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. 

(k)In the event that an additional payment is made under Section 2.12(a) or (c)
for the account of any Lender and such Lender, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender shall, to the extent that it determines
that it can do so without prejudice to the retention of the amount of such
credit, relief, remission or repayment, pay to the applicable Loan Party such
amount as such Lender shall, in its sole discretion, have determined to be
attributable to such deduction or withholding and which will leave such Lender
(after such payment) in no worse position than it would have been in if the
applicable Loan Party had not been required to make such deduction or
withholding.  Nothing herein contained shall interfere with the right of a
Lender to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender to claim any tax credit or to disclose any information relating to
its affairs or any computations in respect thereof, and no Loan Party shall be
entitled to review the tax records of any Lender or the Administrative Agent, or
require any Lender to do anything that would prejudice its ability to benefit
from any other credits, reliefs, remissions or repayments to which it may be
entitled.

(l)Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

Section 2.13.  Sharing of Payments, Etc

Subject to the provisions of Section 2.11(f), if any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set‑off, or otherwise, other than as a result of an assignment pursuant
to Section 10.07) (a) on account of Obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all the Lenders at such
time or (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the Notes at such time)
of payments on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if



Annex A - 47

--------------------------------------------------------------------------------

 

 

all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each other Lender shall be rescinded and
such other Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (i) the
purchase price paid to such Lender to (ii) the aggregate purchase price paid to
all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (i) the amount of such other
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing an interest or participating interest from
another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of the Borrower in
the amount of such interest or participating interest, as the case may be.

Section 2.14.  Use of Proceeds

The proceeds of the Advances shall be available (and the Borrower agrees that it
shall use such proceeds) solely for (i) general corporate purposes of the
Borrower and its Subsidiaries, (ii) the development of new, and the renovation
and expansion of existing, Hotel Assets and the acquisition of such other assets
and the making of such other Investments as are permitted by this Agreement,
(iii) capital expenditures related to Assets, (iv) the repayment in full (or
refinancing) of existing mortgage loans, and (v) the payment of fees and
expenses related to the Facility and the other transactions contemplated by the
Loan Documents.  The Borrower will not directly or indirectly use the proceeds
of the Advances, or lend, contribute or otherwise make available to any
Subsidiary, joint venture partner or other Person such proceeds, (A) to fund any
activities or businesses of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (B) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Facility,
whether as underwriter, advisor, investor, or otherwise) or any Anti-Corruption
Laws.

Section 2.15.  Evidence of Debt

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Advance owing to such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.  The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Administrative Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the
Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender in a principal amount equal to the
Commitment of such Lender.  All references to Notes in the Loan Documents shall
mean Notes, if any, to the extent issued hereunder.  To the extent no Note has
been issued to a Lender, this Agreement shall be deemed to comprise conclusive
evidence for all purposes of the indebtedness resulting from the Advances and
extensions of credit hereunder.

(b)The Register maintained by the Administrative Agent pursuant to
Section 10.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder, and (iv) the amount
of any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.



Annex A - 48

--------------------------------------------------------------------------------

 

 

(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

Section 2.16.  Defaulting Lenders

(a)If a Lender becomes, and during the period it remains, a Defaulting Lender,
any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.18(d)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority: 
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of post-default
interest and then current interest due and payable to the Lenders hereunder
other than Defaulting Lenders, ratably among them in accordance with the amounts
of such interest then due and payable to them, third to the payment of fees then
due and payable to the Non Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fourth to
pay principal then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
fifth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and sixth after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(b)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders (determined after giving effect to Section 10.01) determine that the
Person serving as the Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” requiring notice from the
Administrative Agent or any other party) a Defaulting Lender pursuant to
clause (iv) of the definition thereof, the Required Lenders (determined after
giving effect to Section 10.01) may by notice to the Borrower and such Person
remove such Person as the Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date thirty (30) days after the giving of such notice by the Required
Lenders (regardless of whether a replacement Administrative Agent has been
appointed).

(c)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.16(a) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not  be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, or any
Lender may have against such Defaulting Lender.

(d)If the Borrower and the Administrative Agent agree in writing, in their
discretion, that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case



Annex A - 49

--------------------------------------------------------------------------------

 

 

may be, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.16(a)), such Lender
will, to the extent applicable, purchase at par such portion of outstanding
Advances of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Facility
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender and will be a Non-Defaulting Lender (and
Facility Exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided, however, that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; and provided further
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender or
Potential Defaulting Lender.



Section 2.17.  Replacement of Lenders

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any  additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12 and, in each
case, such Lender has declined or is unable to designate a different Applicable
Lending Office, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender (a “Departing
Lender”) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Sections
10.01(b) and 10.07, as applicable, in each case except to the extent provided in
this Section 2.17), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.10 or Section 2.12) and obligations under this
Agreement and the other Loan Documents to a Replacement Lender that shall assume
such obligations (which may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07;

(b)such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable law; and

(e)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.17 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent



Annex A - 50

--------------------------------------------------------------------------------

 

 

a duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (i) the date on which the
Replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (ii) the date on which the Departing Lender
receives all payments described in clause (b) of this Section 2.17, then such
Departing Lender shall be deemed to have executed and delivered such Assignment
and Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Departing Lender. 

Article III
CONDITIONS PRECEDENT TO CLOSING

Section 3.01.  Conditions Precedent to Closing

The obligation of the Administrative Agent and each Lender to execute and
deliver this Agreement and the obligation of each Lender to make the Loan
hereunder and the effectiveness of this Agreement is subject to the satisfaction
of the following conditions precedent on or before the Closing Date:

(a)The Administrative Agent shall have received on or before the day of the
Closing Date the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes, as to which one original of each shall be
sufficient) in sufficient copies for each Lender:

(i)A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same. 

(ii)Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any such Loan Party as debtor, together with copies of such
financing statements.

(iii)This Agreement, duly executed by the Loan Parties and the other parties
thereto.

(iv)An Appraisal of each Borrowing Base Asset listed on Schedule II which is
designated as a Recently Developed Asset or a Recently Redeveloped Asset,

(v)As to each Borrowing Base Asset:

(A)the most recently prepared land survey of such Borrowing Base Asset, prepared
by a duly licensed and registered land surveyor, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than (i) Permitted Liens and (ii)
encroachments and other defects that do not materially and adversely affect the
value or operation of such property or are reasonably acceptable to the
Administrative Agent, 



Annex A - 51

--------------------------------------------------------------------------------

 

 

(B)certified copies of each Management Agreement and Franchise Agreement,
Qualified Ground Lease, Material Contracts, and all amendments thereto, entered
into with respect to such Borrowing Base Asset,

(C)an original of the Existing Qualified Mortgage and the related Existing
Qualified Note made in connection with such Borrowing Base Asset, if applicable,
together with any other items required pursuant to Section 8.01,

(D)a copy of an ALTA Owner’s Policy of Title Insurance of the Borrower or a
Subsidiary thereof, as applicable, covering such Borrowing Base Asset showing
the identity of the fee titleholder thereto and all matters of record as of the
date of such policy, and

(E)(1) a “Phase I” environmental assessment of such Borrowing Base Asset, which
report (i) has been prepared by an environmental engineering firm reasonably
acceptable to the Administrative Agent and (ii) is otherwise in form and
substance reasonably acceptable to the Administrative Agent and (2) any other
environmental assessments or similar reports relating to such Borrowing Base
Asset, including any “Phase II” environmental assessment prepared or recommended
by such environmental engineering firm to be prepared for such Borrowing Base
Asset.

For the avoidance of doubt, the parties hereby acknowledge that the items
required to be delivered to the Administrative Agent pursuant to this Section
3.01(a)(v) shall not be required for the Borrowing Base Assets listed on
Schedule II not indicated with an asterisk which qualify as Borrowing Base
Assets (under and as defined in the Existing Credit Agreementloan documentation
for the Other Facilities) immediately prior to the Effective Date.

﻿

(vi)Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

(vii)A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office, (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office, (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation.



Annex A - 52

--------------------------------------------------------------------------------

 

 

(viii)A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party owns or leases property
or in which the conduct of its business requires it to qualify or be licensed as
a foreign corporation except where the failure to so qualify or be licensed
could not reasonably be expected to result in a Material Adverse Effect, dated
reasonably near (but prior to) the Closing Date, stating, with respect to each
such Loan Party, that such Loan Party is duly qualified and in good standing as
a foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.

(ix)A certificate of each Loan Party, signed on behalf of such Loan Party by its
President or a Vice President and its Secretary or any Assistant Secretary (or
those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the Closing Date), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party and its general partner or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party
and its general partner or managing member, as applicable, as in effect on the
date on which the resolutions referred to in Section 3.01(a)(v) were adopted and
on the Closing Date, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party and its general partner or
managing member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party and its general partner or managing member, as
applicable, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the Closing Date and (E) the absence
of any event occurring and continuing, or resulting from the Initial Borrowing,
that constitutes a Default. 

(x)A certificate of the Secretary or an Assistant Secretary of each Loan Party
(or Responsible Officer of the general partner or managing member of any Loan
Party) certifying the names and true signatures of the officers of such Loan
Party, and of the general partner or managing member of such Loan Party, as
applicable, authorized to sign each Loan Document to which such Loan Party is or
is to be a party and the other documents to be delivered hereunder and
thereunder.

(xi)Such financial, business and other information regarding each Loan Party and
its Subsidiaries as the Lenders shall have requested, including, without
limitation, information as to possible contingent liabilities, tax matters,
environmental matters, obligations under Plans, Multiemployer Plans and Welfare
Plans, collective bargaining agreements and other arrangements with employees,
historical operating statements (if any), audited annual financial statements
for the year ending December 31, 2014, interim financial statements dated the
end of the most recent fiscal quarter for which financial statements are
available (or, in the event the Lenders’ due diligence review reveals material
changes since such financial statements, as of a later date within 45 days of
the Closing Date) and financial projections for the Parent Guarantor’s
consolidated operations.

(xii)Evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.



Annex A - 53

--------------------------------------------------------------------------------

 

 

(xiii)An opinion of Hunton & Williams LLP, special counsel for the Loan Parties,
with respect to such matters (and in substantially the form) as any Lender
through the Administrative Agent may reasonably request.

(xiv)An opinion of counsel for the Loan Parties reasonably satisfactory to the
Administrative Agent covering certain corporate formalities and other matters
that the Administrative Agent on behalf of the Lenders may reasonably request. 

(xv)An opinion of Shearman & Sterling LLP, counsel for the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.

(xvi)A Notice of Borrowing related to the Initial Borrowing, dated and delivered
to the Administrative Agent at least three (3) Business Days prior to the
Closing Date.

(xvii)A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Borrowing, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants if requested by the Administrative Agent.

(b)The Lenders shall be satisfied with the corporate and legal structure and
capitalization of each Loan Party and each of its Subsidiaries that directly or
indirectly owns a Borrowing Base Asset, including the terms and conditions of
the charter and bylaws, operating agreement, partnership agreement or other
governing document of each of them.

(c)The Lenders shall be satisfied that all Existing Debt, other than Surviving
Debt, has been prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and that all Surviving Debt shall be on terms and conditions
satisfactory to the Lenders.

(d)Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no Material Adverse Change since December
31, 2014.

(e)There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated thereby.

(f)All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.

(g)The Administrative Agent shall have received a breakage indemnity letter
agreement executed by the Borrower and the Parent Guarantor in form and
substance satisfactory to the Administrative Agent and dated and delivered to
the Administrative Agent at least three (3) Business Days prior to the Closing
Date. 





Annex A - 54

--------------------------------------------------------------------------------

 

 

(h)The Borrower shall have paid all accrued fees of the Administrative Agent and
the Lenders and all reasonable, out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent).

Section 3.02.  Conditions Precedent to Each Borrowing

The obligation of each Lender to make an Advance on the occasion of each
Borrowing (including the Initial Borrowing) shall be subject to the satisfaction
of the conditions set forth in Section 3.01 (to the extent not previously
satisfied pursuant to that Section) and such further conditions precedent that
on the date of such Borrowing (a) the following statements shall be true and the
Administrative Agent shall have received for the account of such Lender (w) a
Notice of Borrowing and an Availability Certificate dated the date of such
Borrowing, and, in the case of the Availability Certificate, certifying that the
Facility Available Amount as of such date (calculated on a pro forma basis after
giving effect to such Borrowing) will be greater than or equal to the Facility
Exposure (x) all Deliverables and all items described in the definition of “BBA
Proposal Package” herein (to the extent not previously delivered with respect to
each Borrowing Base Asset pursuant to Section 5.01(k) or this Section 3.02), (y)
in the case of an addition of any Person as an Additional Guarantor, all
Guarantor Deliverables (to the extent not previously delivered pursuant to
Section 5.01(k) or this Section 3.02), and (z) a certificate signed by a
Responsible Officer of the Borrower, dated the date of such Borrowing, stating
that:

(i)the representations and warranties contained in each Loan Document are true
and correct in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) on and as of such date, before and after
giving effect to (A) such Borrowing, and (B) in the case of any Borrowing, the
application of the proceeds therefrom, as though made on and as of such date;

(ii)no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing or (B) or from the application of the proceeds
therefrom; and

(iii)for each Advance, (A) the Facility Available Amount equals or exceeds the
Facility Exposure that will be outstanding after giving effect to such Advance,
and (B) before and after giving effect to such Advance, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

Section 3.03.  Determinations Under Section 3.01 and 3.02

For purposes of determining compliance with the conditions specified in
Sections 3.01 and 3.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Initial Borrowing (in the case of
Section 3.01) or the applicable Borrowing (in the case of Section 3.02)
specifying its objection thereto and such Lender shall not have made available
to the Administrative Agent such Lender’s ratable portion of such Borrowing.



Annex A - 55

--------------------------------------------------------------------------------

 

 

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01.  Representations and Warranties of the Loan Parties

Each Loan Party represents and warrants as follows:

(a)Organization and Powers; Qualifications and Good Standing.  Each Loan Party
and each of its Subsidiaries and each general partner or managing member, if
any, of each Loan Party (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and, solely
with respect to each Loan Party and each general partner or managing member, if
any, of each such Loan Party, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, (ii) is duly
qualified and in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all material governmental licenses,
permits and other approvals) to own or lease and operate its material properties
and to carry on its business in all material respects as now conducted and as
proposed to be conducted, except, solely with respect to each Subsidiary that
does not hold any direct or indirect interest in a Borrowing Base Asset, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable.  The Parent Guarantor
directly owns not less than 70% of all Equity Interests in the Borrower, and, as
of the Closing Date, directly owns approximately 96% of the general partnership
interests in the Borrower.  All Equity Interests in the Borrower that are
directly or indirectly owned by the Parent Guarantor are owned free and clear of
all Liens.    The Parent Guarantor has been organized and operated in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code and its current and proposed method of operation will enable it to continue
to meet the requirements for qualification and taxation as a REIT under the
Internal Revenue Code. 

(b)Subsidiaries.  Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof.  All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non‑assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (other than Liens permitted by Section
5.02(a)).

(c)Due Authorization; No Conflict.  The execution and delivery by each Loan
Party and of each general partner or managing member (if any) of each Loan Party
of each Loan Document to which it is or is to be a party, and the performance of
its obligations thereunder, and the consummation of the transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation,



Annex A - 56

--------------------------------------------------------------------------------

 

 

Regulation X of the Board of Governors of the Federal Reserve System), order,
writ, judgment, injunction, decree, determination or award, (iii) conflict with
or result in the breach of, or constitute a default or require any payment to be
made under, (A) any Material Contract binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties, or any general partner or
managing member of any Loan Party, or (B) solely with respect to each Loan
Party, any loan agreement, indenture, mortgage, deed of trust, material lease or
other material instrument binding on or affecting such Loan Party or any of its
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.  No Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect. 

(d)Authorizations and Consents.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner or
managing member of any Loan Party of any Loan Document to which it is or is to
be a party or for the consummation of the transactions contemplated by the Loan
Documents, or (ii) the exercise by the Administrative Agent or any Lender of its
rights or remedies under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect. 

(e)Binding Obligation.  This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

(f)Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or to the knowledge of any Responsible Officer,
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.

(g)Financial Condition.  The Consolidated balance sheets of the Parent Guarantor
as at December 31, 2014 and the related Consolidated statements of income and
Consolidated statements of cash flows of the Parent Guarantor for the fiscal
year then ended, accompanied by unqualified opinions of KPMG LLP, independent
public accountants, and the Consolidated balance sheets of the Parent Guarantor
as at June 30, 2015, and the related Consolidated statements of income and
Consolidated statements of cash flows of the Parent Guarantor for the six months
then ended, copies of which have been furnished to each Lender, fairly present
in all material respects, subject, in the case of such balance sheets as at June
30, 2015, and such statements of income and cash flows for the six months then
ended, subject to year‑end audit adjustments, the Consolidated financial
condition of the Parent Guarantor as at such dates and the Consolidated results
of operations of the Parent Guarantor for the periods ended on such dates, all



Annex A - 57

--------------------------------------------------------------------------------

 

 

in accordance with generally accepted accounting principles applied on a
consistent basis.  Since December 31, 2014, there has been no Material Adverse
Change.

(h)Forecasts.  The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lenders pursuant to Section 3.01(a)(xi) or 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Parent Guarantor’s best
estimate of its future financial performance.

(i)Full Disclosure.  No information, exhibit or report furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation and syndication of the Loan Documents or pursuant to the terms
of the Loan Documents, taken as a whole, contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not materially misleading.  The Loan Parties have
disclosed to the Administrative Agent, in writing, any and all existing facts
that have or may have (to the extent any of the Loan Parties can now reasonably
foresee) a Material Adverse Effect.

(j)Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

(k)Certain Governmental Regulations.  Neither any Loan Party nor any of its
Subsidiaries is or is required to be registered as an “investment company” or is
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(l)Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

(m)Existing Debt.  Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the date indicated on such schedule the obligor and the principal amount
outstanding thereunder.

(n)Surviving Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date indicated on such
schedule the obligor and the principal amount outstanding thereunder, the
maturity date thereof and the amortization schedule therefor. 

(o)Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party and (ii) all Liens
on the property or assets of any non-Loan Party Subsidiaries securing Debt for
Borrowed Money, in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that (i) Permitted Liens (other than Liens arising under ERISA
as set forth in clause (j) of the definition thereof) and (ii) easements and
other real property restrictions, covenants and conditions of record (exclusive
of Liens securing Debt) shall not be listed on Schedule 4.01(o).





Annex A - 58

--------------------------------------------------------------------------------

 

 

(p)Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
or any of its Subsidiaries, showing as of the date hereof, and as of each other
date such Schedule 4.01(p) is required to be supplemented hereunder, (A) the
street address and state, and (B) solely with respect to Real Property owned by
any Loan Party, the record owner and gross book value thereof.  Each such Loan
Party or Subsidiary has good, marketable and insurable fee simple title to such
Real Property, free and clear of all Liens, other than Permitted Liens.

(i)Set forth on Part II of Schedule 4.01(p) hereto is a complete and accurate
list of all leases of Real Property under which any Loan Party or any of its
Subsidiaries is the lessee (other than Operating Leases), showing as of the date
hereof, and as of each other date such Schedule 4.01(p) is required to be
supplemented hereunder, (A) the street address and state, and (B) solely with
respect to leases of Real Property under which any Loan Party is the lessee, the
lessor, lessee, expiration date and annual rental cost thereof.  Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity.

(ii)Each Borrowing Base Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part III of Schedule 4.01(p).

(iii)Each Borrowing Base Asset subject to a Franchise Agreement is operated by
an Approved Franchisor pursuant to such Franchise Agreement as listed on Part IV
of Schedule 4.01(p).

(iv)Each Borrowing Base Asset satisfies all Borrowing Base Conditions.

(q)Environmental Matters.  (i)  Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to result in a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of any Responsible
Officer of each Loan Party and its Subsidiaries, no circumstances exist that
could be reasonably likely to (A) form the basis of an Environmental Action
against any Loan Party or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect or (B) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any applicable Environmental Law. 

(ii)Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to result in a Material Adverse Effect, none of
the properties currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries is listed or, to the knowledge of any Responsible Officer of
each Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries that is
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries; there is no asbestos or asbestos-containing material on



Annex A - 59

--------------------------------------------------------------------------------

 

 

any property currently owned or operated by any Loan Party or any of its
Subsidiaries except for any non-friable asbestos-containing material that is
being managed pursuant to, and in compliance with, an operations and maintenance
plan and that does not currently require removal, remediation, abatement or
encapsulation under applicable Environmental Law; and, to the knowledge of any
Responsible Officer of any Loan Party or any of its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any applicable Environmental Law or Environmental
Permit on any property currently owned or operated by any Loan Party or any of
its Subsidiaries or, to the knowledge of any Responsible Officer of any Loan
Party or any of its Subsidiaries, during the period of their ownership or
operation thereof, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries.

(iii)Except as otherwise set forth on Part III of Schedule 4.01(q) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials that could not reasonably be expected to result in a Material Adverse
Effect at any site, location or operation, either voluntarily or pursuant to the
order of any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result in a Material Adverse Effect; and,
with respect to any property formerly owned or operated by any Loan Party or any
of its Subsidiaries, all Hazardous Materials generated, used, treated, handled,
stored or transported by or, to the knowledge of each Loan Party and its
Subsidiaries, on behalf of any Loan Party or any of its Subsidiaries have been
disposed of in a manner that could not reasonably be expected to result in a
Material Adverse Effect.

(r)Compliance with Laws.  Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

(s)Force Majeure.  Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect.

(t)Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement (and in the case of the
Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

(u)Solvency.  (i) Each Loan Party, individually, is Solvent and (ii) the
Borrower and its Subsidiaries, taken as a whole, are Solvent.





Annex A - 60

--------------------------------------------------------------------------------

 

 

(v)Sarbanes-Oxley.  No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes-Oxley.

(w)ERISA Matters.  (i)  No ERISA Event has occurred within the preceding five
plan years or is reasonably expected to occur with respect to any Plan that has
resulted in or is reasonably expected to result in a Material Adverse Effect.

(ii)Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan as of the date of such
Schedule B, and since the date of such Schedule B there has been no material
adverse change in such funding status.

(iii)Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv)Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and to the actual knowledge of a Responsible Officer, no such Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA, except as would not reasonably be expected to
result in a Material Adverse Effect.

(x)OFAC.  (i) None of the Borrower, any Guarantor, or any of their respective
Subsidiaries or, to their knowledge, any director, officer, employee, agent or
Affiliate thereof, is a Person that is: (A) the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (B) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

(ii) Neither the Borrower nor any of itsNone of the Loan Parties or any of their
respective Subsidiaries has within the preceding five years knowingly engaged
in, or is now knowingly engaged in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was, or whose government is or was, the subject of Sanctions.

(y)Anticorruption Laws.  None of the Borrower, any Guarantor, or any of their
respective Subsidiaries or, to the knowledge of the Borrower and the Guarantors,
any director, officer, employee, agent or Affiliate thereof, is in violation of
any Anti-Corruption Laws.

(z)EEA Financial Institution. Neither any Loan Party nor any of its Subsidiaries
nor any general partner or managing member of any Loan Party, as applicable, is
an EEA Financial Institution.

Article V
COVENANTS OF THE LOAN PARTIES

Section 5.01.  Affirmative Covenants



Annex A - 61

--------------------------------------------------------------------------------

 

 

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid or any Lender shall have any Commitment hereunder,
each Loan Party will:

(a)Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with Anti-Corruption Laws, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970 except where such non-compliance could not reasonably
be expected to result in a Material Adverse Effect.

(b)Payment of Taxes, Etc.  Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
Taxes imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon any of its material property; provided,
however, that neither the Loan Parties nor any of their Subsidiaries shall be
required to pay or discharge any such Tax or claim that is the subject of a Good
Faith Contest, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c)Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably be expected to result in a Material Adverse Effect; obtain
and renew and cause each of its Subsidiaries to obtain and renew all
Environmental Permits necessary for its operations and properties, except where
such non-compliance could not reasonably be expected to result in a Material
Adverse Effect; and conduct, and cause each of its Subsidiaries to conduct, any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties in material compliance with the
requirements of all applicable Environmental Laws, except where such
non-compliance could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to conduct any such investigation, study,
sampling or testing, or to undertake any such cleanup, removal, remedial or
other action to the extent that its obligation to do so is the subject of a Good
Faith Contest.

(d)Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.  The
Parent Guarantor and the Borrower shall from time to time deliver to the
Administrative Agent upon request a list in reasonable detail, together with
copies of all policies (or other available evidence) of the insurance then in
effect, stating the names of the insurance companies, the coverages and amounts
of such insurance, the dates of the expiration thereof and the properties and
risks covered thereby.

(e)Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve and maintain
such rights or franchises could not reasonably be expected to result in a
Material Adverse Effect (it being understood that the foregoing shall not
prohibit, or be violated as a result of, any transactions by or involving any
Loan Party or Subsidiary thereof otherwise permitted under Section 5.02(d) or
(e) below).





Annex A - 62

--------------------------------------------------------------------------------

 

 

(f)Visitation Rights.  At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lenders, or any agent or representatives
thereof, upon reasonable prior notice and during regular business hours, to
examine and make copies of and abstracts from the records and books of account
of, and visit the properties of, any Loan Party and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors and with their independent certified public accountants, provided that
such Loan Party has the right to participate in such discussions, and
provided further that no more than two such visits shall take place during any
Fiscal Year unless an Event of Default has occurred and is continuing.

(g)Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h)Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition as
maintained by companies engaged in a similar business and owning similar
properties in the same general area, ordinary wear and tear excepted and will
from time to time make or cause to be made all appropriate repairs, renewals and
replacement thereof except, in each case, where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(i)Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than transactions exclusively among or between the
Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s‑length transaction with a Person not an
Affiliate, except (i) transactions with Taxable REIT Subsidiaries conducted in
the ordinary course of business of such Loan Party or such Subsidiary, as
applicable, (ii) distributions on Equity Interests not prohibited by Section
5.02(g) and (iii) Investments permitted by Section 5.02(f)(i) and (f)(v).

(j)Covenant to Guarantee Obligations.  (i) Concurrently with the delivery of the
Deliverables pursuant to Section 5.01(k) with respect to a Proposed Borrowing
Base Asset owned or leased by a Subsidiary of a Loan Party or (ii) within 10
days after the formation or acquisition of any new direct or indirect Subsidiary
of a Loan Party that directly owns or leases a Borrowing Base Asset, then in
either such event cause each such Subsidiary (other than a (x) Taxable REIT
Subsidiary or (y) a Subsidiary (1) that is an obligor in respect of or is being
formed with the intent to incur Non-Recourse Debt permitted under Section
5.02(b)(iv)(D) in respect of Assets that are not Borrowing Base Assets or (2)
that is inactive or holds de minimis assets (any Subsidiary described in clauses
(x), (y)(1) or (y)(2) of this parenthetical, a “Limited Subsidiary”)), if it has
not already done so, to  (A) duly execute and deliver to the Administrative
Agent a Guaranty Supplement in substantially the form of Exhibit C hereto, or
such other guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties’ Obligations under
the Loan Documents and (B) deliver to the Administrative Agent those items
listed in Section 3.01(a)(ii), (vi), (vii), (viii), (ix) and (x) with respect to
such Subsidiary. 

(k)Borrowing Base Additions.  With the Borrower’s written request to the
Administrative Agent that any Asset (a “Proposed Borrowing Base Asset”) be added
as a Borrowing Base Asset, deliver (or cause to be delivered) to the
Administrative Agent, at the Borrower’s expense, a BBA Proposal Package with
respect to such Proposed Borrowing Base



Annex A - 63

--------------------------------------------------------------------------------

 

 

Asset to the extent not previously provided to the Administrative Agent.  Within
ten (10) Business Days after receipt of a complete BBA Proposal Package, the
Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Required Lenders have approved such Proposed
Borrowing Base Asset as a Borrowing Base Asset subject to the delivery of all
applicable Deliverables and Guarantor Deliverables pursuant to the following
sentence (any such notice comprising an approval, a “Conditional Approval
Notice”).  Within 10 days after receipt by the Borrower of a Conditional
Approval Notice (which period may be extended in the discretion of the
Administrative Agent, at the Borrower’s request, for an additional 30 days
without the approval of the Required Lenders), the Borrower shall, at its
expense, deliver (or cause to be delivered) to the Administrative Agent all
applicable Deliverables and Guarantor Deliverables.  Notwithstanding the
foregoing, the failure of any Proposed Borrowing Base Asset to comply with one
or more of the Borrowing Base Conditions shall not preclude the addition of such
Proposed Borrowing Base Asset as a Borrowing Base Asset so long as the
Administrative Agent and the Required Lenders shall have expressly consented to
the addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset
notwithstanding the failure to satisfy such conditions.



(l)Further Assurances.  (i) Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, correct, and cause each Loan
Party to promptly correct, any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

(ii)Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order (A) to carry out more effectively the purposes of the Loan Documents, (B)
to maintain the validity, and effectiveness of any of the Loan Documents and (C)
to assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Lenders the rights granted or now or hereafter intended to
be granted to the Lenders under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

(m) Performance of Material Contracts.  Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the material terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, and shall not, and cause each of its Subsidiaries
not to, do or knowingly permit to be done anything to impair materially the
value of any of the Material Contracts, to the extent the same could reasonably
be expected to have a Material Adverse Effect.

(n)Compliance with Leases.  Make all payments and otherwise perform all material
obligations in respect of all leases of real property to which the Borrower or
any Subsidiary thereof that owns a Borrowing Base Asset is a party that are
material to the operations of such Person, but in any event, including, without
limitation, each Qualified Ground Lease and keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries that own a Borrowing Base Asset only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualified Ground Lease of a
Borrowing Base Asset and could not otherwise reasonably be expected to result in
a Material Adverse Effect).





Annex A - 64

--------------------------------------------------------------------------------

 

 

(o)Qualified Ground Leases.  With respect to any Qualified Ground Lease related
to any Borrowing Base Asset, at reasonable times and at reasonable intervals but
no more than once each Fiscal Year so long as no Event of Default has occurred
and is continuing and subject to the requirements of the subject Qualified
Ground Lease, deliver to the Administrative Agent upon request (or, subject to
the requirements of the subject Qualified Ground Lease, cause the applicable
lessor or other obligor to deliver to the Administrative Agent), an estoppel
certificate and consent agreement in relation to such Qualified Ground Lease in
form and substance reasonably acceptable to the Administrative Agent, in its
discretion, and, in the case of the estoppel certificate, setting forth (i) the
name of lessee and lessor under the Qualified Ground Lease (if applicable); (ii)
that such Qualified Ground Lease is in full force and effect and has not been
modified except to the extent that such modification (a copy of which shall be
attached to the estoppel certificate) has not resulted in or is not reasonably
expected to result in a material adverse effect on the applicable Loan Party’s
operations; (iii) that no rental and other payments due thereunder are
delinquent as of the date of such estoppel; and (iv) whether such Person knows
of any actual or alleged defaults or events of default under the applicable
Qualified Ground Lease.

(p)[Intentionally Omitted]. 

(q)Management Agreements.  At all times cause each Borrowing Base Asset to be
managed and operated by an Approved Manager that has entered into a management
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.  The Lenders acknowledge that the Management Agreements in
effect as of the date hereof are satisfactory.

(r)Franchise Agreements.  At all times cause each Borrowing Base Asset that is
subject to a franchise agreement or similar arrangement to be operated by an
Approved Franchisor who has entered into a franchise agreement or similar
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.

(s)Maintenance of REIT Status.  In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT under the Internal Revenue Code.

(t)Exchange Listing.  In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
American Stock Exchange or NASDAQ and (ii) timely file all reports required to
be filed by it in connection therewith.

(u)Sarbanes-Oxley.  Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes-Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(v)OFAC.  Provide to the Administrative Agent and the Lenders any information
that the Administrative Agent or a Lender reasonably requests from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

(w)Coordination with Other Facilities.  At all times cause any Hotel Asset,
Recently Developed Asset or Recently Redeveloped Asset added (or removed) as a
Borrowing Base Asset (as defined in the loan documentation for the applicable
Other Facility) for one of the Other Facilities to be simultaneously added (or
removed) as a Borrowing Base Asset hereunder, such that the pool of Borrowing
Base Assets hereunder is at all times identical to the pool of Borrowing Base
Assets (as defined in the applicable loan documentation) under each of the Other
Facilities.





Annex A - 65

--------------------------------------------------------------------------------

 

 

(x)Qualifying Mortgages Securing Other Facilities.  Cause (i) the loan
documentation for any Other Facility with respect to which a Qualified Mortgage
is held to include a provision substantially identical to Section 8.01(f) (a
“Reciprocal Protections Provision”), and (ii) the holder of such Qualified
Mortgage to acknowledge that such provision shall inure to the benefit of each
Qualified Unsecured Lender (as defined in such loan documentation) as a third
party beneficiary.

Section 5.02.  Negative Covenants

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid or any Lender shall have any Commitment hereunder,
no Loan Party will, at any time:

(a)Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts and Equity Interests) whether now owned or hereafter acquired, or sign
or authorize or file or suffer to exist, or permit any of its Subsidiaries to
sign or authorize or file or suffer to exist, under the Uniform Commercial Code
of any jurisdiction, a financing statement that names such Loan Party or any of
its Subsidiaries as debtor, or sign or authorize or suffer to exist, or permit
any of its Subsidiaries to sign or authorize or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except, in the case of the Loan Parties (other
than the Parent Guarantor) and their respective Subsidiaries:  

(i)Liens created under the Loan Documents;

(ii)Permitted Liens;

(iii)Liens described on Schedule 4.01(o) hereto; 

(iv)purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment and the
proceeds thereof being acquired, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured by Liens permitted by this clause (iv) shall not
exceed the amount permitted under Section 5.02(b)(iv)(A);

(v)Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv)(B), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(vi)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party, provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any



Annex A - 66

--------------------------------------------------------------------------------

 

 

assets other than those of the Person so merged into or consolidated with such
Loan Party or such Subsidiary or so acquired by such Loan Party or such
Subsidiary;

(vii)Liens securing Non-Recourse Debt permitted under Section 5.02(b)(iv)(D);
and

(viii)the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii).

(b)Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except: 

(i)Debt under the Loan Documents;

(ii)in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly-owned Subsidiary of any Loan Party,
provided that, in each case, such Debt (y) shall be on terms acceptable to the
Administrative Agent and (z) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent, which promissory notes shall
(unless payable to the Borrower) by their terms be subordinated to the
Obligations of the Loan Parties under the Loan Documents;

(iii)the Surviving Debt described on Schedule 4.01(n) hereto and any Refinancing
Debt extending, refunding or refinancing such Surviving Debt;

(iv)in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

(A)Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in the
aggregate $10,000,000 at any time outstanding,

(B)(1) Capitalized Leases not to exceed in the aggregate $10,000,000 at any time
outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,

(C)Debt in respect of Hedge Agreements designed to hedge against fluctuations in
interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practices, and

(D)Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under any of the covenants contained in Section 5.04;

(v)in the case of the Parent Guarantor and the Borrower, Debt consisting of
Customary Carve-Out Agreements; 

(vi)endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;



Annex A - 67

--------------------------------------------------------------------------------

 

 

(vii)recourse secured Debt, provided that such Debt (A) is not recourse to any
Subsidiary Guarantor that owns any Borrowing Base Asset or any direct or
indirect Equity Interest therein, (B) is not secured by any Lien on any
Borrowing Base Asset, and (C) shall not exceed in the aggregate at any time
outstanding 10% of Total Asset Value; and

(viii)unsecured Debt the incurrence of which would not result in a Default under
Section 5.04.

(c)Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to transactions contemplated by the Loan
Documents); or engage in, or permit any of its Subsidiaries to engage in, any
business other than ownership, development, redevelopment, licensing and
management of hotels, resorts, or other lodging involving the transient use of
rooms in the United States consistent in quality with such assets presently
owned by the Borrower and its Subsidiaries, and other business activities
incidental thereto.

(d)Mergers, Etc.  Merge or consolidate with or into, or convey, transfer (except
as permitted by Section 5.02(e)), lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so; provided,  however, that (i) any Subsidiary of a
Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving entity and shall
promptly become a Loan Party, provided, in each case, that no Default or Event
of Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.  Notwithstanding any other provision of
this Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and
any Subsidiary that is the direct owner of a Borrowing Base Asset) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or a Guarantor, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests.  Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty.

(e)Sales, Etc. of Assets.  (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire (each action described in clauses
(i) and (ii) of this subsection (e), including, without limitation, any Sale and
Leaseback Transaction, being a “Transfer”), any Asset or Assets (or any direct
or indirect Equity



Annex A - 68

--------------------------------------------------------------------------------

 

 

Interests in the owner thereof), in each case other than the following
Transfers, which shall be permitted hereunder only so long as no Default or
Event of Default shall exist or would result therefrom:

(A)the Transfer of any Asset or Assets that are not Borrowing Base Assets from
any Loan Party to another Loan Party (other than the Parent Guarantor) or from a
Subsidiary of a Loan Party to another Subsidiary of such Loan Party or any other
Loan Party (other than the Parent Guarantor),

(B)the Transfer of any Asset or Assets that are not Borrowing Base Assets to any
Person that is not a Loan Party, provided that the purchase price paid to the
applicable Loan Party for such Asset or Assets shall not be materially less than
the fair market value of such Asset or Assets at the time of such sale,

(C)the Transfer of any Borrowing Base Asset or Borrowing Base Assets to any
Person, or the designation of a Borrowing Base Asset or Borrowing Base Assets as
a non-Borrowing Base Asset or non-Borrowing Base Assets, in each case with the
intention that such Borrowing Base Asset or Borrowing Base Assets, upon
consummation of such Transfer or designation, shall no longer constitute a
Borrowing Base Asset or Borrowing Base Assets, provided that:

1.immediately after giving effect to such Transfer or designation, as the case
may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (j) of the definition of Borrowing
Base Conditions,

2.the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or designation, and

3.on or prior to the date of such Transfer or designation, as the case may be,
the Borrower shall have delivered to the Administrative Agent (A) an
Availability Certificate demonstrating that the Facility Available Amount
(calculated on a pro forma basis after giving effect to such Transfer or
designation and to any repayment of Advances made at the time thereof) will be
greater than or equal to the Facility Exposure, and (B) a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing clauses
(1) and (2) and confirming that no Default or Event of Default shall exist on
the date of such Transfer or designation or will result therefrom, together with
supporting information in detail reasonably satisfactory to the Administrative
Agent, or

(D)the Transfer of (1) obsolete or worn out FF&E in the ordinary course of
business or (2) inventory in the ordinary course of business, which FF&E or
inventory, as the case may be, is used or held in connection with a Borrowing
Base Asset.

Following (I) a Transfer of all Borrowing Base Assets owned and leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (II) the
designation by a Subsidiary Guarantor of all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets pursuant to Section 5.02(e)(ii)(C),
the Administrative Agent shall, upon the request of the



Annex A - 69

--------------------------------------------------------------------------------

 

 

Borrower and at the Borrower’s expense, promptly release such Subsidiary
Guarantor from the Guaranty.

(f)Investments.  Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than: 

(i)Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in wholly‑owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);

(ii)Investments in Cash Equivalents;

(iii)Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

(iv)Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 2530% of Total Asset Value at such
time, and (z) the aggregate amount of each of the following items of Investments
does not exceed at any time the specified percentage of Total Asset Value set
forth below:

(A)Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as the aggregate
amount of such Investments in Redevelopment Assets and Development Assets,
calculated on the basis of the greater of actual cost or budgeted cost, does not
at any time exceed 15% of Total Asset Value at such time,

(B)Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), so long as the aggregate amount of all such Investments in
undeveloped land, calculated on the basis of the greater of actual cost or
budgeted cost, does not at any time exceed 5% of Total Asset Value at such time,

(C)Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 1520% of
Total Asset Value at such time, and

(D)loans, advances and extensions of credit (including, without limitation,
mezzanine loans) to any Person so long as the aggregate amount of such
Investments does not at any time exceed 5% of Total Asset Value at such time;

(v)Investments outstanding on the date hereof in Subsidiaries that are not
wholly-owned by any Loan Party;

(vi)Investments in Hedge Agreements permitted under Section 5.02(b)(iv)(C);



Annex A - 70

--------------------------------------------------------------------------------

 

 

(vii)To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;

(viii)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount for all Loan Parties
not to exceed at any time $5,000,000; and 

(ix)Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g)Restricted Payments.  In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, make any Restricted Payments;
provided,  however, that (x) so long as (i) no Event of Default shall have
occurred and be continuing, and (ii) immediately before and after giving effect
to the payment of any cash dividends the Parent Guarantor shall be in compliance
with Section 5.04(a)(iv), (A) the Parent Guarantor may make Restricted Payments
and (B) the Borrower may make Restricted Payments (1) to the Parent Guarantor to
permit the Parent Guarantor to make Restricted Payments as permitted in clause
(A) above and (2) to its outside limited partners as required by the terms of
the Borrower’s organizational documents as in effect on the Closing Date and (y)
if an Event of Default shall have occurred and be continuing and the Parent
Guarantor otherwise qualifies as a REIT, (i) the Parent Guarantor may pay cash
dividends and distributions to its shareholders which shall not exceed the
minimum amount necessary for the Parent Guarantor to maintain its status as a
REIT and to eliminate any federal income and excise tax of the Parent Guarantor
under the Internal Revenue Code that is attributable to the income of the
Borrower and its Subsidiary Guarantors and (ii) the Borrower may pay cash
dividends or distributions (A) to the Parent Guarantor and (B) to its outside
limited partners as required by the terms of the Borrower’s organizational
documents as in effect on the Closing Date, in the case of both clauses (A) and
(B) in amounts necessary to permit the Parent Guarantor to pay cash dividends
and distributions to its shareholders as permitted in clause (y)(i) above;
provided further that if an Event of Default shall have occurred and be
continuing under Section 6.01(a) or (f), or if the Obligations of the Loan
Parties under this Agreement or the other Loan Documents have been accelerated,
the Parent Guarantor and the Borrower may not make any Restricted Payments.

(h)Amendments of Constitutive Documents.  Amend its limited liability company
agreement, partnership agreement, certificate of incorporation or bylaws or
other constitutive documents in a manner that would be material and adverse to
any of the Lenders or the Parent Guarantor and its Subsidiaries, provided that,
any amendment to any such constitutive document that would designate such Loan
Party as a “special purpose entity” or otherwise confirm such Loan Party’s
status as a “special purpose entity” shall be deemed “not material and adverse”
for purposes of this Section.

(i)Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j)Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(k)Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or



Annex A - 71

--------------------------------------------------------------------------------

 

 

arrangement limiting the ability of any of its Subsidiaries to declare or pay
dividends or other distributions in respect of its Equity Interests or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Borrower or any Subsidiary of the Borrower (whether through
a covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Loan Documents, (ii) any
agreement or instrument evidencing Debt permitted under Section 5.02(b),
provided that the terms of such Debt, and of such agreement or instrument, do
not restrict distributions in respect of Equity Interests in Subsidiaries
directly or indirectly owning Borrowing Base Assets, and (iii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower.



(l)Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries that directly or indirectly own any Borrowing Base Assets to enter
into or suffer to exist any Negative Pledge upon any of its property or assets
(including, without limitation, any Borrowing Base Assets), except (i) pursuant
to the Loan Documents and (ii) in connection with (A) any Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for or prohibit or condition the creation of any Lien on any Borrowing
Base Assets and are otherwise permitted by the Loan Documents, provided further
that any restriction of the type described in the proviso in the definition of
“Negative Pledge” shall not be deemed to violate the foregoing restriction, and
(B) any Debt outstanding on the date any Subsidiary of the Borrower becomes such
a Subsidiary (so long as such agreement was not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary of the Borrower).

(m)Parent Guarantor as Holding Company.  In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) the holding of the Equity Interests of each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset; and (vi) activities
incidental to each of the foregoing. 

(n)Multiemployer Plans.  Contribute to or be required to contribute to, nor will
any ERISA Affiliate contribute to or be required to contribute to any
Multiemployer Plan.

(o)OFAC.  Knowingly engage in any dealings or transactions with any Person, or
in any country or territory, that at the time of the dealing or transaction is,
or whose government is, the subject of Sanctions.

(p)Modification of Reciprocal Protections Provisions.  Amend or modify any
Reciprocal Protections Provision in any manner adverse to the Administrative
Agent or the Lenders.

Section 5.03.  Reporting Requirements

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid or any Lender shall have any Commitment hereunder,
the Borrower will furnish to the Administrative Agent and the Lenders in
accordance with Section 10.02(b):



Annex A - 72

--------------------------------------------------------------------------------

 

 

(a)Default Notice.  As soon as possible and in any event within two days after a
Responsible Officer obtains knowledge of the occurrence of each Default or any
event, development or occurrence reasonably expected to result in a Material
Adverse Effect continuing on the date of such statement, a statement of the
Chief Financial Officer (or other Responsible Officer) of the Parent Guarantor
setting forth details of such Default or such event, development or occurrence
and the action that the Parent Guarantor has taken and proposes to take with
respect thereto.

(b)Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of KPMG LLP or
other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) a report of such independent public accountants as to
the Borrower’s internal controls required under Section 404 of the
Sarbanes-Oxley Act of 2002, in each case certified in a manner to which the
Required Lenders have not objected, together with (i) a schedule in form
satisfactory to the Administrative Agent of computations prepared by such
accountants demonstrating, as of the end of such Fiscal Year, compliance with
the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(c)Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such quarter and Consolidated
statements of income and a Consolidated statement of cash flows of the Parent
Guarantor and its Subsidiaries for the period commencing at the end of the
previous Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements) (it being acknowledged that
a copy of any such quarterly financial report filed by the Parent Guarantor with
the Securities and Exchange Commission shall satisfy the foregoing
requirements), together with (i) a certificate of such officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
Guarantor has taken and proposes to take with respect thereto and (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by the Parent Guarantor in determining compliance with the covenants
contained in Section 5.04, provided that in the event of any change in GAAP used
in the preparation of such financial statements, the Parent Guarantor shall also



Annex A - 73

--------------------------------------------------------------------------------

 

 

provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to GAAP.

(d)Availability Certificate.  As soon as available and in any event (i) within
(A) 45 days after the end of each of the first three quarters of each Fiscal
Year and (B) 90 days after the end of the fourth quarter of each Fiscal Year,
and (ii) on any Test Date described in clauses (b) through (d) in the definition
thereof, on a pro forma basis after giving effect to the applicable event giving
rise to such Test Date, an Availability Certificate, as at the end of the
previous fiscal quarter, certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor. 

(e)Borrowing Base Financials.  As soon as available and in any event within (i)
45 days after the end of each of the first three quarters of each Fiscal Year
and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Borrowing Base Assets, in form and
detail satisfactory to the Administrative Agent.

(f)Annual Budgets.  As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Maturity Date.

(g)Material Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f).

(h)Securities Reports.  Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange.

(i)Real Property.  As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.

(j)Assets Reports.  As soon as available and in any event within (i) 45 days
after the end of each of the first three quarters of each Fiscal Year and (ii)
90 days after the end of the fourth quarter of each Fiscal Year, a report
listing and describing (in detail reasonably satisfactory to the Administrative
Agent) all Assets of the Parent Guarantor and its Subsidiaries as of the end of
such quarter in form and substance reasonably satisfactory to the Administrative
Agent.

(k)Environmental Conditions.  Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any Asset or the operations thereof or the operations of any of its
Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any



Annex A - 74

--------------------------------------------------------------------------------

 

 

Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.



(l)Compliance with Borrowing Base Conditions.  Promptly after a Responsible
Officer obtains actual knowledge of any condition or event which causes any
Borrowing Base Asset to fail to satisfy any of the Borrowing Base Conditions
(other than those Borrowing Base Conditions, if any, that have theretofore been
waived by the Administrative Agent and the Required Lenders with respect to any
particular Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

(m)Appraisals.  Promptly upon the written request of the Administrative Agent,
Appraisals of the Borrowing Base Assets that are the subject of such request,
provided that the Administrative Agent shall not make any such request more
frequently than once in any 3 year period so long as (i) no Event of Default
shall then exist and (ii) no event shall have occurred that in the judgment of
the Administrative Agent could reasonably be expected to have resulted in a
material adverse change in the value of such Borrowing Base Assets. 

(n)STAR Reports.  Concurrently with the delivery of the financial statements
referred to in Sections 5.03(b) and (c), copies of Smith Travel Research (STR
Global) summary STAR Reports for each Borrowing Base Asset for the fiscal
quarter to which such financial statements relate.

(o)Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and polices been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer  performing



Annex A - 75

--------------------------------------------------------------------------------

 

 

similar functions) of the Parent Guarantor setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 5.04) which would have resulted if such
financial statements and forecasts had been prepared without giving effect to
such change.

(p)Material Contracts.  Promptly after a Responsible Officer of any Loan Party
or any of its Subsidiaries obtains knowledge of the occurrence of any event
which constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute an event of default by any Loan Party or any other
Subsidiary under any Material Contract, a statement of the Chief Financial
Officer (or other Responsible Officer) of the Parent Guarantor setting forth
details of such event of default and the action that the Parent Guarantor or any
of its Subsidiaries has taken and proposes to take with respect thereto.

(q)Qualified Ground Lease.  Promptly after a Responsible Officer obtains
knowledge of the occurrence of any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute an event
of default by any party with respect to any Qualified Ground Lease, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such event of default and the action that the
Parent Guarantor or any of its Subsidiaries has taken and proposes to take with
respect thereto.

(r)Other Information.  Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender through the Administrative Agent, may from time to time
reasonably request.

Section 5.04.  Financial Covenants

So long as any Advance or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, or any Lender shall have, at any time after the
Initial Borrowing, any Commitment hereunder, the Parent Guarantor will: 

(a)Parent Guarantor Financial Covenants.

(i)Maximum Leverage Ratio.  Maintain as of each Test Date, a Leverage Ratio of
not greater than 60%; provided, however, that the Leverage Ratio may be
increased to 65% for the fiscal quarter in which a Material Acquisition occurs
and for the subsequent fiscal quarter.

(ii)Maximum Secured Debt Leverage Ratio.  Maintain as of each Test Date
occurring during any of the periods indicated below, a Secured Debt Leverage
Ratio of not greater than the correlative ratio indicated:45%.    

﻿Period

Secured Debt

Leverage Ratio

Closing Date through and including December 31, 2015

50%

January 1, 2016 and thereafter

45%

﻿

(iii)Minimum Tangible Net Worth.  Maintain as of each Test Date, a tangible net
worthTangible Net Worth of the Parent Guarantor and its Subsidiaries, as
determined in accordance with GAAP, of not less than the sum of (A) $900,000,000
plus (B) an amount equal to 75% times the net cash proceeds of all



Annex A - 76

--------------------------------------------------------------------------------

 

 

issuances and primary sales of Equity Interests of the Parent Guarantor or any
of its Subsidiaries consummated after the Closing DateAugust 2, 2016.

(iv)Maximum Dividend Payout Ratio.  Maintain as of each Test Date, a Dividend
Payout Ratio of equal to or less than (A) 95% or (B) such greater amount as may
be required by applicable law to avoid imposition of income and excise taxes
under the Internal Revenue Code.

(v)Minimum Fixed Charge Coverage Ratio.  Maintain as of each Test Date occurring
during any of the periods indicated below, a Fixed Charge Coverage Ratio of
not less than the correlative ratio indicated1.50:1.00.

﻿Period

Fixed Charge

Coverage Ratio

Closing Date through and including December 31, 2015

1.45:1.00

January 1, 2016 and thereafter

1.50:1.00

﻿

(b)Borrowing Base Financial Covenants.

(i)Maximum Facility Exposure.  Not permit at any time the Facility Exposure at
such time to exceed the Facility Available Amount at such time.

(ii)Minimum Total BBA Value.  Maintain at all times a Total BBA Value of at
least $450,000,000.

(iii)Minimum Number of Borrowing Base Assets.  Maintain at all times at least 10
Borrowing Base Assets in the aggregate.

(iv)Maximum Adjusted Net Operating Income from an Individual Borrowing Base
Asset.  Not permit any individual Borrowing Base Asset to account for greater
than 25% of the aggregate Adjusted Net Operating Income for all Borrowing Base
Assets.

(v)Maximum Adjusted Net Operating Income from Borrowing Base Assets subject to
Qualified Ground Leases.  Not permit all Borrowing Base Assets that are subject
to Qualified Ground Leases to account for greater than 20% of the aggregate
Adjusted Net Operating Income for all Borrowing Base Assets.

(vi)Maximum Adjusted Net Operating Income from Borrowing Base Assets in Certain
Geographic Areas.  Not permit all Borrowing Base Assets located in any single
metropolitan statistical area (other than the New York City metropolitan
statistical area) to account for greater than 33% of the aggregate Adjusted Net
Operating Income for all Borrowing Base Assets; provided, however, that if the
Asset Value of all Borrowing Base Assets is equal to or greater than
$2,000,000,000, then the requirements of this clause (vi) shall not apply.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended.  To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to



Annex A - 77

--------------------------------------------------------------------------------

 

 

an Advance or a Transfer permitted under Section 5.02(e)(ii)(C), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or Transfer, as applicable.  Any such calculations that
are provided to the Administrative Agent must be reasonably acceptable to the
Administrative Agent.

Article VI
EVENTS OF DEFAULT

Section 6.01.  Events of Default

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)Failure to Make Payments When Due.  (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

(b)Breach of Representations and Warranties.  Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

(c)Breach of Certain Covenants.  The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, 5.01(d), (e), (f),
(i), (j), (m), (s), (t) or (u), 5.02, 5.03 or 5.04; or

(d)Other Defaults under Loan Documents.  Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

(e)Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable after giving
effect to any applicable notice or grace period (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise); or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Material Debt, if (A) the effect of such event or condition is to
permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f)Insolvency Events.  (i) Any Loan Party shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against any Loan Party thereof seeking
to adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or



Annex A - 78

--------------------------------------------------------------------------------

 

 

seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this clause (i) of subsection
(f); or (ii) Material Subsidiaries shall generally not pay their debts as such
debts become due, or shall admit in writing their inability to pay their debts
generally, or shall make general assignments for the benefit of creditors; or
any proceeding or proceedings shall be instituted by or against Material
Subsidiaries seeking to adjudicate them as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of them or their debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for them or for any substantial part of their property and, in
the case of any such proceedings instituted against them (but not instituted by
them) that are being diligently contested by them in good faith, either such
proceedings shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceedings (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, them or any substantial part of their
property) shall occur; or any Loan Party or Subsidiary thereof shall take any
corporate action to authorize any of the actions set forth above in this clause
(ii) of subsection (f) with respect to Material Subsidiaries; or

(g)Monetary Judgments.  Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $20,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided,  however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or

(h)Non-Monetary Judgments.  Any non‑monetary judgment or order shall be rendered
against any Loan Party or Subsidiary thereof that could reasonably be expected
to result in a Material Adverse Effect, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(i)Unenforceability of Loan Documents.  Any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any Loan Party which is party to it, or any such Loan Party
shall so state in writing; or

(j)Change of Control.  A Change of Control shall occur; or

(k)ERISA Events.  Any ERISA Event shall have occurred with respect to a Plan and
the aggregate liability to the Loan Parties and the ERISA Affiliates that has
resulted, or is reasonably expected to result, out of, in connection with or
from such ERISA Event and any other



Annex A - 79

--------------------------------------------------------------------------------

 

 

ERISA Events which shall have occurred and then exist with respect to a Plan
exceeds $10,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents (other than
Guaranteed Hedge Agreements, for which the terms of such agreements shall govern
and control) to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Bankruptcy Law, (y) the Commitments of each Lender and the
obligation of each Lender to make Advances shall automatically be terminated and
(z) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower;
and (iii) shall at the request, or may with the consent of the Required Lenders,
proceed to enforce its rights and remedies under the Loan Documents for the
benefit of the Lenders by appropriate proceedings.

﻿

Article VII
GUARANTY

Section 7.01.  Guaranty; Limitation of Liability

(a)Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the Borrower and each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations, but in each case excluding all Excluded Swap
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent,
any Lender or any Hedge Bank in enforcing any rights under this Agreement or any
other Loan Document.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent, any Lender or any Hedge Bank under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.  This Guaranty is and constitutes a guaranty of payment
and not merely of collection.

(b)Each Guarantor, the Administrative Agent, each Lender and each Hedge Bank
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder.  To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the Lenders and the Hedge Banks hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.



Annex A - 80

--------------------------------------------------------------------------------

 

 

(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent, any
Lender or any Hedge Bank under this Guaranty or any other guaranty, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Administrative Agent, the Lenders and the Hedge Banks under
or in respect of the Loan Documents.

Section 7.02.  Guaranty Absolute

Each Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of this Agreement and the other Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent, any Lender or any Hedge Bank with respect thereto.  The Obligations of
each Guarantor under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of this Agreement or the other Loan Documents, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions.  The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c)any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(e)any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f)any failure of the Administrative Agent, any Lender or any Hedge Bank to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent, such
Lender or such Hedge Bank (each Guarantor waiving any duty on the part of the
Administrative Agent, each Lender and each Hedge Bank to disclose such
information);

(g)the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or



Annex A - 81

--------------------------------------------------------------------------------

 

 

reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent, any Lender or any Hedge Bank that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent, any Lender or any
Hedge Bank or any other Person upon the insolvency, bankruptcy or reorganization
of the Borrower or any other Loan Party or otherwise, all as though such payment
had not been made.

Section 7.03.  Waivers and Acknowledgments

(a)  Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent, any Lender or any Hedge Bank protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Loan Party or any other Person or any
collateral.

(b)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent, any Lender or any Hedge Bank that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder.  No other provision of
this Guaranty shall be construed as limiting the generality of any of the
covenants and waivers set forth in this paragraph. 

(d)Each Guarantor waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Loan Party or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (i) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
such Loan Party, (ii) any right to enforce, or to participate in, any claim,
right or remedy that the Administrative Agent, any Lender or any Hedge Bank now
has or may hereafter have against any Loan Party, and (iii) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
the Administrative Agent, any Lender or any Hedge Bank.

(e)Each Guarantor acknowledges that the Administrative Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent, the Lenders and the Hedge Banks against such



Annex A - 82

--------------------------------------------------------------------------------

 

 

Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.

(f)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent, any Lender or any Hedge Bank to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent, such Lender or such Hedge Bank.

(g)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

Section 7.04.  Subrogation

Each Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower, any other
Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty, this Agreement or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent, any Lender or any Hedge Bank against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been indefeasibly paid in full in cash, all Guaranteed
Hedge Agreements shall have expired or been terminated and the Commitments shall
have expired or been terminated.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
termination in whole of the Commitments and (c) the latest date of expiration or
termination of all Guaranteed Hedge Agreements, such amount shall be received
and held in trust for the benefit of the Administrative Agent, the Lenders and
the Hedge Banks, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents.  If (i) any Guarantor shall make payment to the
Administrative Agent, any Lender or any Hedge Bank of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been indefeasibly paid in full in
cash, (iii) the termination in whole of the Commitments shall have occurred and
(iv) all Guaranteed Hedge Agreements shall have expired or been terminated, the
Administrative Agent, the Lenders and the Hedge Banks will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

Section 7.05.  Guaranty Supplements

Upon the execution and delivery by any Person of a Guaranty Supplement, (i) such
Person shall be referred to as an “Additional Guarantor” and shall become and be
a Guarantor hereunder, and each reference in this Agreement to a “Guarantor” or
a “Loan Party” shall also mean and be a



Annex A - 83

--------------------------------------------------------------------------------

 

 

reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Agreement”, “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Agreement and
this Guaranty, and each reference in any other Loan Document to the “Loan
Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Agreement and this Guaranty, shall mean and be a reference to
this Agreement and this Guaranty as supplemented by such Guaranty Supplement.

Section 7.06.  Indemnification by Guarantors

(a)  Without limitation on any other Obligations of any Guarantor or remedies of
the Administrative Agent, the Lenders or the Hedge Banks under this Agreement,
this Guaranty or the other Loan Documents, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent, the Arrangers, the Syndication Agent, each other Lender,
each Hedge Bank and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

(b)Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facility, the actual or proposed use of the
proceeds of the Loan, the Loan Documents or any of the transactions contemplated
by the Loan Documents.

Section 7.07.  Subordination

Each Guarantor hereby subordinates any and all debts, liabilities and other
Obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 7.07.

(a)Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations.  After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b)Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent, the Lenders and the Hedge Banks shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

(c)Turn-Over.  After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and



Annex A - 84

--------------------------------------------------------------------------------

 

 

receive payments on account of the Subordinated Obligations as trustee for the
Administrative Agent, the Lenders and the Hedge Banks and deliver such payments
to the Administrative Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.

(d)Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 7.08.  Continuing Guaranty

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(ii) the termination in whole of the Commitments and (iii) the latest date of
expiration or termination of all Guaranteed Hedge Agreements, (b) be binding
upon the Guarantors, their successors and assigns and (c) inure to the benefit
of and be enforceable by the Administrative Agent, the Lenders and the Hedge
Banks and their successors, transferees and assigns.

Section 7.09.  Keepwell

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its Guaranteed Obligations in respect of Swap Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 7.09
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 7.09, or otherwise in respect of
the Guaranteed Obligations, as it relates to such other Loan Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor intends
that this Section 7.09 constitute, and this Section 7.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Article VIII
QUALIFIED PROPERTIES

Section 8.01.  Qualified Term Notes

If the Borrower elects to acquire or refinance any Hotel Asset located in the
State of New York (a “New York Property”) or the State of Florida (a “Florida
Property”), the Borrower may request a Borrowing (a “Qualified Advance”) in an
amount not less than the outstanding principal amount of the related Existing
Qualified Note and in connection with the making of the Advance with respect to
such Borrowing (to the extent otherwise permitted hereunder), the Borrower shall
cause the related Existing Qualified Note and the related Existing Qualified
Mortgage to be assigned to the Administrative Agent for the ratable benefit of
the Lenders.  Any such request shall be made not less than thirty (30) days
prior to the proposed acquisition date or the proposed refinancing date of such
Qualified Property.  The obligation



Annex A - 85

--------------------------------------------------------------------------------

 

 

of the Administrative Agent and each Lender to make a Qualified Advance shall be
subject to compliance with the following conditions precedent: (i) no Event of
Default shall then exist, (ii) the Borrower shall have executed and delivered to
the Administrative Agent a Notice of Borrowing in an amount not less than the
related Qualified Advance in accordance with Section 2.02, (iii) the Borrower
shall have satisfied the applicable conditions set forth in Article III and any
other applicable conditions precedent to a Borrowing hereunder in connection
with such Borrowing, and (iv) the Borrower shall have provided to the
Administrative Agent evidence as to whether any portion of the applicable
Qualified Property includes a structure with at least two walls and a roof (a
“Building”) or a Building in the course of construction and such Building is in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) pursuant to a standard
flood hazard determination form ordered and received by the Administrative
Agent, and if such Qualified Property is a Flood Hazard Property, (A) evidence
as to whether the community in which such Qualified Property is located is
participating in the National Flood Insurance Program, (B) the applicable
Subsidiary Guarantor’s written acknowledgment of receipt of written notification
from the Administrative Agent as to the fact that such Qualified Property is a
Flood Hazard Property and as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of the applicable Subsidiary Guarantor’s application for
a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Lenders.  The Borrower hereby
acknowledges that upon the consummation of such purchase or refinance, the
related Existing Qualified Note and Existing Qualified Mortgage shall be
consolidated, amended and restated as (i) in the case of a New York Property, a
New York Term Note and a New York Mortgage, substantially in the forms attached
hereto as Exhibits G-1 and H-1 and (ii) in the case of a Florida Property, a
Florida Term Note and a Florida Mortgage, substantially in the forms attached
hereto as Exhibits G-2 and H-2.  The Administrative Agent agrees to cooperate
with the Borrower in all commercially reasonable respects (at the Borrower’s
cost) in effectuating an assignment of any Existing Qualified Notes and Existing
Qualified Mortgages encumbering such Qualified Property to the Administrative
Agent.  Such Qualified Term Note will be in the amount of, and shall evidence,
the related Qualified Advance and made payable to the Administrative Agent for
the ratable benefit of the Lenders and such Qualified Term Note and Qualified
Mortgage will be held by the Administrative Agent for the ratable benefit of the
Lenders.  So long as such New York Term Note remains outstanding, the following
provisions shall apply:

(a)Qualified Property as Borrowing Base Asset.  No Qualified Property shall be
disqualified as a Borrowing Base Asset by reason of the related Qualified
Mortgage so long as such Qualified Mortgage is held by the Administrative Agent
for the ratable benefit of the Lenders.  To the extent such Qualified Property
otherwise qualifies as a Borrowing Base Asset, then such Qualified Property
shall constitute a Borrowing Base Asset hereunder and the Asset Value of such
Qualified Property shall be included in the calculation of Facility Available
Amount.

﻿

(b)Other Notes.  Each Qualified Term Note shall evidence a portion of the same
payment Obligations under the Loan Documents as those evidenced by the
Notes.  So long as (but only so long as) any Qualified Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of Section
5.04, the Debt evidenced by the related Qualified Term Note shall be deemed to
constitute unsecured Debt hereunder and shall not constitute secured Debt.

﻿

(c)Payments on the Qualified Term Notes.

﻿

(i)Last Repaid.  So long as the total outstanding principal amount of the
payment Obligations under the Loan Documents equals or exceeds the then total
outstanding principal amount of the Qualified Term Notes, the principal amount
of the



Annex A - 86

--------------------------------------------------------------------------------

 

 

payment Obligations evidenced by the Qualified Term Notes and secured by the
Qualified Mortgages shall at all times equal only the total principal amount of
the Qualified Term Notes.  The principal amount of the Qualified Term Notes
shall be reduced only by the last and final sums that the Borrower repays with
respect to the Obligations under the Loan Documents and shall not be reduced by
any intervening repayments of such Obligations.  So long as the balance of the
payment Obligations under the Loan Documents exceeds the then total outstanding
principal amount of the Qualified Term Notes, any payments and repayments of
such Obligations shall not be deemed to be applied against, or to reduce, the
portion of such principal payment Obligations evidenced by the Qualified Term
Notes and secured by the Qualified Mortgages.  Notwithstanding the foregoing,
the Borrower may direct the Administrative Agent to apply payments and
repayments of payment Obligations under the Loan Documents against the portion
of such Obligations evidenced by any Qualified Term Note and secured by any
Qualified Mortgage.  No Advances made under this Agreement subsequent to any
particular Qualified Advance shall be deemed to be an Advance under the related
Qualified Term Note or secured by the related Qualified Mortgage.

﻿

(ii)Other Notes.  Any amounts applied to reduce the payment Obligations
evidenced by any Qualified Term Note shall correspondingly reduce the
Obligations of the Borrower evidenced by the other Notes (which are not
Qualified Term Notes) on a dollar-for-dollar basis.

﻿

(iii)Repayments, Transfers and Refinancings.  The Borrower may (i) transfer or
cause the transfer of any Qualified Property to any Person in compliance with
Section 5.02(e) or (ii) refinance with a third party lender any Qualified Term
Note and related Qualified Mortgage held by Administrative Agent.  In such event
and upon the request of the Borrower, the Administrative Agent shall cooperate
in all reasonable respects with the Borrower to assign the related Qualified
Term Note and the related Qualified Mortgage without representation, recourse or
warranty (other than (A) that the Administrative Agent is the holder of the Debt
evidenced and secured thereby, (B) that the Administrative Agent has not
pledged, assigned or granted any security interest to any Person in such
Qualified Term Note or the related Qualified Term Mortgage and (C) the then
outstanding principal amount thereof, but only to the extent the Administrative
Agent received a corresponding representation from the assignor of such
Qualified Term Note to the Administrative Agent confirming the outstanding
principal amount of such Qualified Term Note at the time of such assignment) to
any lender of the transferee of such Hotel Asset or any refinance lender as
requested by the Borrower, at the Borrower’s sole cost and expense.  In the case
of an assignment of any Qualified Term Note and related Qualified Mortgage to a
third party lender refinancing such indebtedness, the Administrative Agent shall
receive, for the ratable benefit of the Lenders, an amount equal to the total
principal, interest and other charges then outstanding under the Qualified Term
Note and related Qualified Mortgage being assigned.  Such funds received by the
Administrative Agent shall be applied to prepay the Obligations pursuant to
Section 2.06(a) of this Agreement, provided that the amount of such prepayment
shall not be required to be a multiple of $100,000.00.  For the avoidance of
doubt, upon any such assignment to a third party refinance lender, the Qualified
Property so refinanced will no longer qualify as a Borrowing Base Asset while
any Lien that is not a Permitted Lien continues to encumber such Qualified
Property.  Any such assignment in connection with a transfer or refinancing of
any Qualified Property shall not require the approval of any Lender or be
subject to the satisfaction of any conditions precedent other than the
preparation (at the Borrower’s sole cost and expense) of appropriate assignment
documentation in customary form and otherwise reasonably satisfactory to the
Administrative Agent, and in the case of an assignment to a third party
refinancing



Annex A - 87

--------------------------------------------------------------------------------

 

 

lender, payment to the Administrative Agent of the amount of principal, interest
and other charges then outstanding under the Qualified Term Note and related
Qualified Mortgage being assigned.  Further, if requested at any time by the
Borrower, a Subsidiary that owns a Qualified Property, the Administrative Agent
or the Required Lenders, the Administrative Agent shall cause a Qualified
Mortgage to be released.  Such release of such Qualified Mortgage shall not
require the consent of any Lender or be subject to the satisfaction of any
conditions precedent other than the preparation (at the Borrower’s sole cost and
expense) of appropriate release documentation in customary form and otherwise
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
to the contrary contained in this Section 8.01, (1) any sale or other
disposition of any Qualified Property occurring in connection with any such
assignment or release of a Qualified Mortgage must comply with the provisions of
Section 5.02(e) hereof and (2) from and after the time of any release or
assignment of any Qualified Mortgage, any Debt of the Borrower or any of its
Subsidiaries secured by the related Qualified Property must not result in any
Default or Event of Default under Section 5.02(b).

﻿

(iv)Costs, Expenses and Indemnification.  The provisions regarding costs and
expenses and indemnification Obligations contained in Section 10.04 of this
Agreement shall apply in all respects to any transactions involving any Existing
Qualified Note, any Existing Qualified Mortgage, any Qualified Term Note or any
Qualified Mortgage and all actions taken or omitted to be taken by the
Administrative Agent and the Lenders in connection therewith.  Neither the
Administrative Agent nor any of the Lenders shall be responsible for any losses,
costs or expenses incurred by the Borrower or any of its Affiliates in
connection with the loss of any recording tax credits or savings pertaining to
any Existing Qualified Mortgage or any Qualified Mortgage.  Further, without
limitation of any other indemnification obligations of the Borrower pursuant to
the Loan Documents, the Borrower hereby indemnifies the Administrative Agent and
the Lenders from any and all losses, costs and expenses (including reasonable
legal fees) they may incur as a result of failure by the Borrower or any of its
Affiliates to pay any recording or other documentary taxes associated with any
Existing Qualified Mortgage or any Qualified Mortgage.

﻿

(d)Borrower as Co-Obligor or Guarantor.  The Borrower hereby acknowledges that
it shall be deemed to be a co-obligor in respect of each New York Term Note, or
a guarantor in respect of each Florida Term Note.  The liability of the Borrower
for the obligations evidenced by each Qualified Term Note shall be absolute and
unconditional irrespective of:

﻿

(i)any lack of validity or enforceability of such Qualified Term Note, the
related Qualified Mortgage, any other Loan Document, any participating lease for
a Hotel Asset or any other agreement or instrument relating thereto;

﻿

(ii)any change in the time, manner, or place of payment of, or in any other term
of, such Qualified Term Note or Qualified Mortgage, or any other amendment or
waiver of or any consent to departure from any other Loan Document or any
participating lease for a Hotel Asset;

﻿

(iii)any exchange, release, or nonperfection of any collateral, if applicable,
or any release or amendment or waiver of or consent to departure from any other
agreement or guaranty, relating to such Qualified Term Note or any related
Qualified Mortgage; or

﻿

(iv)any other circumstances which might otherwise constitute a defense available
to, or a discharge of the Borrower in respect thereof.





Annex A - 88

--------------------------------------------------------------------------------

 

 

﻿

(e)Certain Waivers.  The Borrower makes the waivers set forth below in respect
of each Qualified Term Note and each Qualified Mortgage:

﻿

(i)Notice.  The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any Qualified Term Note or
any Qualified Mortgage.

﻿

(ii)Other Remedies.  The Borrower hereby waives any requirement that the
Administrative Agent or any Lender protect, secure, perfect, or insure any Lien
or any Asset subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral, if any, including any action
required pursuant to applicable law.

﻿

(iii)Waiver of Subrogation.

﻿

(A)The Borrower hereby irrevocably waives, until satisfaction in full of all of
its obligations under the Qualified Term Notes and the Qualified Mortgages and
termination of all Commitments, any claim or other rights which it may acquire
against any Subsidiary that arise from the Borrower’s obligations under any
Qualified Term Note, Qualified Mortgage or any other Loan Document, including,
without limitation, any right of subrogation (including, without limitation, any
statutory rights of subrogation under Section 509 of the Bankruptcy Code, 11
U.S.C. §509, or otherwise), reimbursement, exoneration, contribution,
indemnification, or any right to participate in any claim or remedy of the
Administrative Agent or any Lender against such Subsidiary or any collateral
which the Administrative Agent or any Lender now has or acquires.  If any amount
shall be paid to the Borrower in violation of the preceding sentence and the
obligations under such Qualified Term Note or such Qualified Mortgage shall not
have been paid in full and all of the Commitments terminated, such amount shall
be held in trust by the Administrative Agent for the ratable benefit of the
Lenders and shall promptly be paid to the Administrative Agent for the ratable
benefit of the Lenders to be applied to the obligations under such Qualified
Term Note or such Qualified Mortgage, whether matured or unmatured, as the
Administrative Agent may elect.  The Borrower acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and that the waiver set forth in this clause (A) is knowingly
made in contemplation of such benefits.

﻿

(B)The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Lender under any
Qualified Term Note or any Qualified Mortgage.

﻿

(f)Rights of Qualified Unsecured Lenders.  Notwithstanding any provision herein
to the contrary, the Administrative Agent (i) shall not foreclose or otherwise
enforce the Lien of any Qualified Mortgage without the prior written consent of
each Qualified Unsecured Lender, acting in its sole discretion, and (ii) shall
release the Lien of any Qualified Mortgage in accordance with Section
8.01(c)(iii) promptly upon the Administrative Agent’s receipt of a written
notice from any Qualified Unsecured Lender (x) stating that an event of default
has occurred and is continuing in respect of the related Qualified Unsecured
Debt and (y) requesting,



Annex A - 89

--------------------------------------------------------------------------------

 

 

in the sole discretion of such Qualified Unsecured Lender, that such Qualified
Mortgage be released.  This Section 8.01(f) shall inure to the benefit of each
Qualified Unsecured Lender as a third party beneficiary, provided that by its
acknowledgement of this Article VIII and acceptance of the benefits of this
Section 8.01(f), each Qualified Unsecured Lender shall be deemed to have
acknowledged (A) that nothing in this Agreement shall be deemed to create an
advisory, fiduciary or agency relationship, or fiduciary duty between the
Administrative Agent and any Qualified Unsecured Lender or any other holder of
Qualified Unsecured Debt, and (B) that the Administrative Agent shall have no
duty whatsoever to protect, secure, perfect, or insure the Lien of any Qualified
Mortgage or to enforce any Qualified Mortgage against any Person or collateral,
and (C) that such Qualified Unsecured Lender shall have no claim or cause of
action in connection with any release of any Qualified Mortgage contemplated by
this Article VIII, the nonperfection or lack of priority of any Qualified
Mortgage, or any action taken or omitted to be taken by the Administrative Agent
in respect of a Qualified Mortgage in accordance with this Article
VIII.  Notwithstanding any provision herein (including in Section 10.01) or in
any other Loan Document to the contrary, neither this Section 8.01(f) nor the
defined terms “Qualified Unsecured Lender,” “Qualified Unsecured Debt,”
“Qualified Mortgage,” “Qualified Note,” “New York Mortgage,” “New York Term
Note,” “Florida Mortgage,” or “Florida Term Note” may be amended or waived (as
applicable) without the written consent of each Qualified Unsecured Lender.  For
the avoidance of doubt, nothing in this Section 8.01(f) shall be deemed to limit
the rights of Administrative Agent or the Lenders under Article VI of this
Agreement (except to the extent described in clause (i) of this Section 8.01(f)
above), nor shall this Section 8.01(f) limit or restrict or affect in any manner
whatsoever the rights of the Administrative Agent or the Lenders to enforce or
otherwise protect their rights and benefits under any Loan Document other than a
Qualified Mortgage or the right of the Borrower to cause any Qualified Mortgage
to be released in accordance with Section 8.01(c)(iii).

﻿

Article IX
THE ADMINISTRATIVE AGENT

Section 9.01.  Authorization and Action

Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or such
greater number of Lenders as may be required pursuant to this Agreement, and
such instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law.  The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Agreement.  Notwithstanding anything to
the contrary in any Loan Document, no Person identified as a syndication agent,
documentation agent, senior manager, joint lead arranger or joint book running
manager, in such Person’s capacity as such, shall have any obligations or duties
to any Loan Party, the Administrative Agent or any Lender under any of such Loan
Documents.  In its capacity as the Lenders’ contractual representative, the
Administrative Agent is a “representative” of the Lenders as used within the
meaning of “Secured Party” under Section 9-102 of the Uniform Commercial Code.

Section 9.02.  Administrative Agent’s Reliance, Etc.





Annex A - 90

--------------------------------------------------------------------------------

 

 

 Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent:  (a) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee; (b) may consult with
legal counsel (including counsel for any Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (f) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex or other electronic communication) believed by it to be genuine and
signed or sent by the proper party or parties; and (g) shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.

Section 9.03.  Citibank and Affiliates

With respect to its Commitments, the Advances made by it and the Notes issued to
it, Citibank shall have the same rights and powers under the Loan Documents as
any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Citibank in its individual capacity.  Citibank and
its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiary of any Loan Party
and any Person that may do business with or own securities of any Loan Party or
any such Subsidiary, all as if Citibank were not the Administrative Agent and
without any duty to account therefor to the Lenders.

Section 9.04.  Lender Credit Decision

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.  Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its respective directors, officers,
agents or employees to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its directors, officers,
agents or employees.



Annex A - 91

--------------------------------------------------------------------------------

 

 

Section 9.05.  Indemnification by Lenders

(a)Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction.  Without
limitation of the foregoing, each Lender severally agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 10.04, to the extent that the Administrative Agent
is not promptly reimbursed for such costs and expenses by the Borrower.  In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 9.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

(b)For purposes of this Section 9.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to their respective
Commitments at such time.  The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount.  The
term “Administrative Agent” shall be deemed to include the employees, directors,
officers and affiliates of the Administrative Agent for purposes of this Section
9.05.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 9.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

Section 9.06.  Successor Administrative Agent

The Administrative Agent may resign at any time by giving 30 days’ prior written
notice thereof to the Lenders and the Borrower and may be removed at any time
with or without cause by the Required Lenders.  Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent in consultation with the Borrower.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
or of any State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of any appointment as an Administrative Agent
hereunder by a successor Administrative Agent, and upon the execution and filing
or recording of such financing statements, or amendments thereto and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by this Agreement, such successor Administrative Agent
shall succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation or removal under this Section 9.06
no successor Administrative Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (i) the retiring Agent’s



Annex A - 92

--------------------------------------------------------------------------------

 

 

resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.  After any retiring Administrative Agent’s resignation or
removal hereunder as an Administrative Agent shall have become effective, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Administrative Agent under this
Agreement.

Section 9.07.  Relationship of Administrative Agent and Lenders

The relationship between the Administrative Agent and the Lenders, and the
relationship among the Lenders, is not intended by the parties to create, and
shall not create, any trust, joint venture or partnership relation between or
among all of any of them. 

Article X
MISCELLANEOUS

Section 10.01.  Amendments, Etc 

(a)  No amendment or waiver of any provision of this Agreement or the Notes or
any other Loan Document (other than Guaranteed Hedge Agreements, for which the
terms of such agreements shall govern and control), nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time:  (i) modify the definition of Required Lenders or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other Loan Document, (ii) release the Borrower with
respect to the Obligations or, except to the extent expressly permitted under
this Agreement, reduce or limit the obligations of any Guarantor under
Article VII or release such Guarantor or otherwise limit such Guarantor’s
liability with respect to the Guaranteed Obligations, (iii) amend this
Section 10.01, (iv) increase the Commitments of the Lenders or subject the
Lenders to any additional obligations, (v) forgive or reduce the principal of,
or interest on, the Obligations of the Loan Parties under the Loan Documents or
any fees or other amounts payable thereunder, (vi) postpone or extend any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, (vii) extend the Maturity Date, (viii) modify
any provisions requiring payment to be made for the ratable account of the
Lenders, or (ix) modify the definition of Pro Rata Share; provided further that
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.

(a)In the event that any Lender (a “Non-Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the



Annex A - 93

--------------------------------------------------------------------------------

 

 

replacement of any Non-Consenting Lender shall be consummated in accordance with
and subject to the provisions of Section 2.17.  The Replacement Lender shall
purchase such interests of the Non‑Consenting Lender and shall assume the rights
and obligations of the Non-Consenting Lender under this Agreement upon execution
by the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 10.07. 



(b)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period, provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

Section 10.02.  Notices, Etc

(a)  All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopier communication) and mailed, telecopied or
delivered by hand or by overnight courier service, (y) as and to the extent set
forth in Section 10.02(b) and in the proviso to this Section 10.02(a), in an
electronic medium and delivered as set forth in Section 10.02(b) or (z) as and
to the extent expressly permitted in this Agreement, transmitted by e-mail,
provided that such e-mail shall in all cases include an attachment (in PDF
format or similar format) containing a legible signature of the person providing
such notice, if to the Borrower, at its address at c/o Hersha Hospitality Trust,
Penn Mutual Towers, 510 Walnut Street, 9th floor, Philadelphia, PA 19106,
Attention:  Ashish R. Parikh, Chief Financial Officer or, if applicable, at
ashish@hersha.com (and in the case of transmission by e‑mail, with a copy by
U.S. mail to the attention of Ashish R. Parikh, Chief Financial Officer at 510
Walnut Street, 9th floor, Philadelphia, PA 19106); if to any Initial Lender, at
its Domestic Lending Office or, if applicable, at the telecopy number or e‑mail
address specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to Administrative Agent, at its address at 1615 Brett Road, Ops III,
New Castle, Delaware 19720, Attention:  Juanita Harris, or, if applicable, at
Juanita.Harris@citi.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to 1615 Brett Road, Ops III, New Castle, Delaware 19720,
Attention:  Juanita Harris); or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent.  All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery, (ii)
if delivered by mail, when deposited in the mails, (iii) if delivered by posting
to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 10.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of



Annex A - 94

--------------------------------------------------------------------------------

 

 

confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender, the Administrative Agent shall deliver
a copy of the Communications to such Lender by e-mail or telecopier and (iv) if
delivered by electronic mail or any other telecommunications device, when
receipt is confirmed by electronic mail as provided in this clause (a);
provided,  however, that notices and communications to the Administrative Agent
pursuant to Article II, III or IX shall not be effective until received by the
Administrative Agent.  Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof.  Each
Lender agrees (i) to notify the Administrative Agent in writing of such Lender’s
e-mail address to which a notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Administrative Agent has on record an effective e-mail address for such
Lender) and (ii) that any notice may be sent to such e-mail address.

(a)Notwithstanding clause (a) (unless the Administrative Agent requests that the
provisions of clause (a) be followed) and any other provision in this Agreement
or any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means, the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower.  Nothing in this clause (b)
shall prejudice the right of the Administrative Agent or any Lender to deliver
any Approved Electronic Communication to any Loan Party in any manner authorized
in this Agreement or to request that the Borrower effect delivery in such
manner. 

(b)Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders by posting such Approved Electronic Communications on
IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).  Although the Approved Electronic Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution. 

(c)THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN



Annex A - 95

--------------------------------------------------------------------------------

 

 

CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. 

(d)Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.

Section 10.03.  No Waiver; Remedies

No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein and therein provided are cumulative and
not exclusive of any remedies provided by law.

Section 10.04.  Costs and Expenses

(a)Each Loan Party agrees jointly and severally to pay on demand (i) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, Asset review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses, (B) the reasonable fees and expenses of counsel for
the Administrative Agent with respect thereto (including, without limitation,
with respect to reviewing and advising on any matters required to be completed
by the Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each Lender in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents, whether in any action, suit or litigation,
or any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender with respect
thereto).

(b)Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Loan, the actual or proposed use of the proceeds
of the Loan, the Loan Documents or any of the transactions contemplated thereby
or (ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or willful
breach in bad faith of a material provision of any Loan Document.  In the case
of an investigation, litigation or other proceeding to which the indemnity in
this



Annex A - 96

--------------------------------------------------------------------------------

 

 

Section 10.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated.  Each Loan
Party also agrees not to assert any claim against the Administrative Agent, any
Lender or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, incidental, consequential or punitive damages arising out of
or otherwise relating to the Loan, the actual or proposed use of the proceeds of
the Loan, the Loan Documents or any of the transactions contemplated by the Loan
Documents.

(c)If any payment of principal of, or Conversion of, any Eurodollar Rate Advance
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.06, 2.09(b)(i), or 2.10(d), acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or if
the Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise (regardless of
whether such notice may be revoked under Section 2.06(a) and is revoked in
accordance therewith), the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

(d)If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(e)Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10, 2.12, 7.06,
8.01(c)(iv) and this Section 10.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents. 

(f)No Indemnified Party referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent caused by the gross negligence or willful misconduct of such
Indemnified Party as found in a final, non-appealable judgment by a court of
competent jurisdiction.

Section 10.05.  Right of Set-off

Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Notes due and
payable pursuant to the provisions of Section 6.01, the Administrative Agent and
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether



Annex A - 97

--------------------------------------------------------------------------------

 

 

the Administrative Agent or such Lender shall have made any demand under this
Agreement or such Note or Notes and although such obligations may be
unmatured.  The Administrative Agent and each Lender agrees promptly to notify
the Borrower or such Loan Party after any such set‑off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set‑off and application.  The rights of the Administrative
Agent and each Lender and their respective Affiliates under this Section 10.05
are in addition to other rights and remedies (including, without limitation,
other rights of set‑off) that the Administrative Agent, such Lender and their
respective Affiliates may have; provided, however, that in the event that any
Defaulting Lender exercises such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(b) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 10.06.  Binding Effect

This Agreement shall become effective when it shall have been executed by the
Borrower, each Guarantor named on the signature pages hereto and the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Guarantors named on the signature pages hereto
and the Administrative Agent and each Lender and their respective successors and
assigns, except that neither the Borrower nor any other Loan Party shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

Section 10.07.  Assignments and Participations; Replacement Notes

(a)Each Lender may (and, if demanded by the Borrower in accordance with
Section 2.17 or 10.01(b) will) assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Loan owing to
it and any Note or Notes held by it); provided, however, that (i) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall be (1) the lesser of (x)
$5,000,000, (y) the amount of any Lender’s Commitment or (z) the amount of any
Lender’s Commitment then remaining at the time of such proposed assignment and
(2) an integral multiple of $1,000,000 in excess thereof (or, in each case, such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (ii) each such assignment shall be to an
Eligible Assignee, (iii) each such assignment made as a result of a demand by
the Borrower pursuant to Section 2.17 or 10.01(b) shall be an assignment at par
of all rights and obligations of the assigning Lender under this Agreement, (iv)
no such assignments shall be permitted (A) until the Administrative Agent shall
have notified the Lenders that syndication of the Loan hereunder has been
completed, without the consent of the Administrative Agent, and (B) at any other
time without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), except if such assignment is being made by a
Lender to an Affiliate or Fund Affiliate of such Lender, (v) no such assignments
shall be made to any Defaulting Lender or Potential Defaulting Lender or any of
their respective subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause, and (vi) except to the extent contemplated by Sections 2.17 and
10.01(b), the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate



Annex A - 98

--------------------------------------------------------------------------------

 

 

or Fund Affiliate of such Lender, a processing and recordation fee of $3,500
(which may be waived by the Administrative Agent in its sole discretion);
provided, however, that for each such assignment made as a result of a demand by
the Borrower pursuant to Section 2.17 or 10.01(b), the Borrower shall pay to the
Administrative Agent the applicable processing and recordation fee.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed) and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances.  Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(b)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
9.05 and 10.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c)By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.



Annex A - 99

--------------------------------------------------------------------------------

 

 

(d)The Administrative Agent shall maintain at its address referred to in
Section 10.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments, and principal amount of the Advances with respect
to the Loan to, each Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or the Administrative Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(e)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
Borrower.  In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the portion of the Loan
purchased by it and the Commitment assumed by it (including any Delayed Draw
Tranche Commitment, if applicable), pursuant to such Assignment and Acceptance
and, if any assigning Lender has retained any portion of the Loan or a
Commitment (including any Delayed Draw Tranche Commitment hereunder, if
applicable), a substitute Note to the order of such assigning Lender in an
amount equal to the portion of the Loan and the Commitment (including any
Delayed Draw Tranche Commitment, if applicable) retained by it hereunder.  Such
substitute Note or Notes, if any, shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A hereto.

(f)[Intentionally Omitted].

(g)Each Lender may sell participations to one or more Persons (other than any
natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except that any agreement with
respect to such participation may provide that such participant may have a
consent right regarding whether the applicable Lender will approve of an
amendment, waiver or consent to the extent such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) a participant shall be
entitled to the benefits of Section 2.10, 2.12 and 10.04(c) (subject to the
requirements and limitations therein, including the requirements under Sections
2.12(f) and 2.12(g) (it being understood that the documentation required under
Sections 2.12 (f) and (g) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (a) of this Section, provided that such
participant shall not be entitled to receive any greater payment under Section
2.10, 2.12 or 10.04(c), with respect to any participation, than its
participating



Annex A - 100

--------------------------------------------------------------------------------

 

 

Lender would have been entitled to receive, except to the extent, in the case of
Sections 2.10 and 2.12 only such entitlement to receive a greater payment
results from a change in law or increased cost, as applicable, that occurs after
the participant acquired the applicable participation.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.



(h)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender by or on
behalf of any Loan Party; provided, however, that prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information received by it from such Lender
on the same terms as provided in Section 10.12.

(i)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it), including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System or the central bank of any country in which such Lender is
organized.

(j)Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form.  Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

Section 10.08.  Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or by email with a .pdf or similar attachment
shall be effective as delivery of an original executed counterpart of this
Agreement.

Section 10.09.  Severability

In case one or more provisions of this Agreement or the other Loan Documents
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not be affected or impaired thereby.



Annex A - 101

--------------------------------------------------------------------------------

 

 

Section 10.10.  Survival of Representations

All representations and warranties contained in this Agreement and in any other
Loan Document or made in writing by or on behalf of the Borrower in connection
herewith or therewith shall survive the execution and delivery of this Agreement
and the Loan Documents, the making of the Advances and any investigation made by
or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties.

Section 10.11.  Usury Not Intended

It is the intent of the Borrower and each Lender in the execution and
performance of this Agreement and the other Loan Documents to contract in strict
compliance with applicable usury laws, including conflicts of law concepts,
governing the Advances of each Lender including such applicable laws of the
State of New York and the United States of America from time to time in
effect.  In furtherance thereof, the Lenders and the Borrower stipulate and
agree that none of the terms and provisions contained in this Agreement or the
other Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Agreement; and in the
event that, notwithstanding the foregoing, under any circumstances the aggregate
amounts taken, reserved, charged, received or paid on the Advances, include
amounts which by applicable law are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of the Obligations of the
Borrower under the Loan Documents (or if such Obligations shall have been paid
in full, refund said excess to the Borrower).  In the event that the Obligations
of the Borrower under the Loan Documents are accelerated by reason any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest may
never include more than the Maximum Rate and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the principal of the Obligations of the Borrower under the Loan
Documents (or, if such Obligations shall have been paid in full, refunded to the
Borrower).  In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal parts during the period of the full stated term of
the Loan all amounts considered to be interest under applicable law at any time
contracted for, charged, received or reserved in connection with the Obligations
of the Loan Parties under the Loan Documents.  The provisions of this Section
shall control over all other provisions of this Agreement or the other Loan
Documents which may be in apparent conflict herewith.

Section 10.12.  Confidentiality.  (a)  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners) or any
pledgee in connection with any pledge made pursuant to Section 10.07(i),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions at least as restrictive as those of this
Section, (vii) to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this



Annex A - 102

--------------------------------------------------------------------------------

 

 

Agreement, (viii) to any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (ix) to any rating agency,
(x) the CUSIP Service Bureau or any similar organization, (xi) with the consent
of the Borrower or (xii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 10.12 or
(B) becomes available to the Administrative Agent or such Lender or any of their
respective Affiliates on a non‑confidential basis from a source other than the
Parent Guarantor or any of its Subsidiaries without the Administrative Agent or
such Lender or any of their respective Affiliates having knowledge that a duty
of confidentiality to the Parent Guarantor or any of its Subsidiaries has been
breached.  For purposes of this Section 10.12, “Information” means all
information obtained pursuant to the requirements of this Agreement that any
Loan Party furnishes to the Administrative Agent or any Lender but does not
include any information that is or becomes generally available to the public
other than by way of a breach of the confidentiality provisions of this
Section 10.12 or that is or becomes available to the Administrative Agent or
such Lender from a source other than the Loan Parties or the Administrative
Agent or any other Lender and not in violation of any confidentiality agreement
with respect to such information that is actually known to the Administrative
Agent or such Lender.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(a)Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non‑public information with respect to any of the
Parent Guarantor, any of its Subsidiaries or their respective securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non‑public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  None of the Administrative Agent or any of its respective directors,
officers, agents or employees shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its respective directors, officers,
agents or employees be responsible or liable in any way for any decision a
Lender may make to limit or to not limit its access to Restricting
Information.  In particular, none of the Administrative Agent or any of its
respective directors, officers, agents or employees (i) shall have, and the
Administrative Agent, on behalf of itself and each of its directors, officers,
agents and employees, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Loan Party,
any Lender or any of their respective Affiliates, directors, officers, agents or
employees arising out of or relating to the Administrative Agent or any of its
respective directors, officers, agents or employees providing or not providing
Restricting Information to any Lender, other than as found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Administrative Agent or any of its respective directors,
officers, agents or employees.

(c)Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications are determined by the Loan Parties in
good faith not to contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking



Annex A - 103

--------------------------------------------------------------------------------

 

 

Communications “PUBLIC,” each Loan Party shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although such
Communications shall remain subject to the confidentiality undertakings of
Section 10.12(a)) with respect to such Loan Party or its securities for purposes
of United States Federal and state securities laws, (iii) all Communications
marked “PUBLIC” may be delivered to all Lenders and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information” (and shall not post such Communications to
a portion of the Approved Electronic Platform designated “Public Side
Information”).  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 10.12(c) shall modify or limit a Person’s
obligations under Section 10.12 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

(d)Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender agrees to
notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.

(e)Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally.  Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and the other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, without being limited to, the
items required to be made available to the Administrative Agent in Section 5.03
unless or until such Communications (if any) have been filed or incorporated
into documents which have been filed with the Securities and Exchange Commission
by the Parent Guarantor).  None of the Loan Parties, the Administrative Agent or
any Lender with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender or to use such
Restricting Information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such Restricting Information.

(f)Sections 10.12(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lenders and the Loan Parties, in complying with their respective
contractual obligations and applicable law in circumstances where certain
Lenders express a desire not to receive Restricting Information notwithstanding
that certain Communications hereunder or under the other Loan Documents or other
information provided to the Lenders hereunder or thereunder may contain
Restricting Information.  None of the Administrative Agent or any of its
directors, officers, agents or employees warrants or makes any other statement
with respect to the adequacy of such provisions to achieve such purpose nor does
the Administrative Agent or any of its directors, officers, agents or employees
warrant or make any other statement to the effect that a Loan Party’s or
Lender’s adherence to such provisions will be sufficient to ensure compliance by
such Loan Party or Lender with its contractual obligations or its duties under



Annex A - 104

--------------------------------------------------------------------------------

 

 

applicable law in respect of Restricting Information and each of the Lenders and
each Loan Party assumes the risks associated therewith.

Section 10.13.  Patriot Act Notification

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.  The Parent Guarantor and the Borrower shall,
and shall cause each of their Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Section 10.14.  Jurisdiction, Etc

(a)Each of the parties hereto hereby irrevocably and unconditionally agrees that
it will not commence any action, litigation or other proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in any such
New York State court or, to the extent permitted or required by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction.

(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 10.15.  Governing Law

This Agreement and the Notes shall be governed by, and construed in accordance
with, the laws of the State of New York.

Section 10.16.  WAIVER OF JURY TRIAL

EACH OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 10.17.  No Fiduciary Duties



Annex A - 105

--------------------------------------------------------------------------------

 

 

Each Loan Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Lender or any Affiliate
thereof, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other.  The Loan Parties agree that the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial
transactions.  Each Loan Party agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each of the Loan Parties
acknowledges that the Administrative Agent, the Lenders and their respective
Affiliates may have interests in, or may be providing or may in the future
provide financial or other services to other parties with interests which a Loan
Party may regard as conflicting with its interests and may possess information
(whether or not material to the Loan Parties) other than as a result of (x) the
Administrative Agent acting as administrative agent hereunder, or (y) the
Lenders acting as lenders hereunder, that the Administrative Agent or any such
Lender may not be entitled to share with any Loan Party.  Without prejudice to
the foregoing, each of the Loan Parties agrees that the Administrative Agent,
the Lenders and their respective Affiliates may (a) deal (whether for its own or
its customers’ account) in, or advise on, securities of any Person, and
(b) accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with other Persons in each case, as if the Administrative Agent were
not the Administrative Agent and as if the Lenders were not Lenders, and without
any duty to account therefor to the Loan Parties.  Each of the Loan Parties
hereby irrevocably waives, in favor of the Administrative Agent, the Lenders,
the Syndication Agent and the Arrangers, any conflict of interest which may
arise by virtue of the Administrative Agent, the Arrangers, the Syndication
Agent and/or the Lenders acting in various capacities under the Loan Documents
or for other customers of the Administrative Agent, any Arranger, the
Syndication Agent or any Lender as described in this Section 10.17.

﻿

Section 10.18.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





Annex A - 106

--------------------------------------------------------------------------------

 

 

.

﻿

[Balance of page intentionally left blank]

 

Annex A - 107

--------------------------------------------------------------------------------

 

 

Annex B


SCHEDULE II

BORROWING BASE ASSETS

﻿

 

Asset Name

Asset Location

Winter Haven

Miami Beach, FL

Blue Moon

Miami Beach, FL

Hampton Inn – Pearl Street

New York, NY

Hampton Inn

Philadelphia, PA

Hampton Inn

Washington, DC

Residence Inn

Norwood, MA

Sheraton JFK International Airport

Jamaica, NY

Holiday Inn Express

Cambridge, MA

Residence Inn

Framingham, MA

The Rittenhouse Hotel

Philadelphia, PA

Sheraton Wilmington

South Wilmington, DE

NU Hotel

Brooklyn, NY

The Boxer

Boston, MA

Courtyard by Marriott

San Diego, CA

Residence Inn

Coconut Grove, FL

Parrot Key Resort

Key West, FL

Residence Inn

Greenbelt, MD

Courtyard Boston Brookline Hotel

Brookline, MA

Courtyard Miami

Miami, FL

TownePlace Suites Sunnyvale

Sunnyvale, CA

Residence Inn

Vienna, VA

Ritz Georgetown

Washington, DC

Hilton Garden Inn Georgetown

Washington, DC

Hawthorne Suites

Franklin, MA

Hampton Inn Manhattan-Seaport-Financial

District

New York, NY

Courtyard Alexandria Pentagon South

Alexandria, VA

﻿

﻿



Annex B - 1

--------------------------------------------------------------------------------